  Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 1 of 66 PageID #: 117




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 MATTHEW GRESS and KYLE MCNEIL,                     )
 Derivatively on Behalf of ACER                     )   C.A. No: 1:19-cv-01505-MN
 THERAPEUTICS INC.,                                 )
                                                    )
                Plaintiffs,                         )
                                                    )
        vs.                                         )
                                                    )   DEMAND FOR JURY TRIAL
                                                    )
 STEVE ASELAGE, CHRIS SCHELLING,                    )
 MICHELLE GRIFFIN, JOHN M. DUNN,                    )
 JASON AMELLO, HARRY PALMIN,                        )
 HUBERT BIRNER, and LUC                             )
 MARENGERE,                                         )
                                                    )
                 Defendants,                        )
                                                    )
        and,                                        )
                                                    )
                                                    )
                                                    )
 ACER THERAPEUTICS INC.,                            )
                                                    )
                Nominal Defendant.                  )

          VERIFIED SHAREHOLDER AMENDED DERIVATIVE COMPLAINT

       Plaintiffs, by and through their undersigned counsel, derivatively on behalf of Nominal

Defendant Acer Therapeutics Inc. (“Acer” or the “Company”), submit this Verified Shareholder

Amended Derivative Complaint (the “Complaint”). Plaintiffs’ allegations are based upon their

personal knowledge as to themselves and their own acts, and upon information and belief,

developed from the investigation and analysis by Plaintiffs’ counsel, including a review of publicly

available information, including filings by Acer with the U.S. Securities and Exchange

Commission (“SEC”), press releases, news reports, analyst reports, investor conference transcripts,

publicly available filings in lawsuits, and matters of public record.
     Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 2 of 66 PageID #: 118




I.       NATURE OF THE ACTION

         1.    This is a shareholder derivative action brought in the right, and for the benefit, of

Acer against certain of its officers and directors seeking to remedy Defendants’ breach of fiduciary

duties, unjust enrichment, and violations of § 14(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”) that occurred between September 25, 2017 to the present (the “Relevant Period”)

and have caused substantial harm to Acer.

         2.    As more fully described herein, Acer is a pharmaceutical company that has and is

seeking to bring certain drugs to market. To date, Acer has brought no drugs to market and has

not generated any revenues. The drug at the center of this litigation is Celiprolol, which Acer has

and is branding under the name “EDSIVO”.

         3.    During (and prior to) the Relevant Period, the Company sought approval from the

Food and Drug Administration (“FDA”) of EDSIVO for the treatment of a rare genetic disorder

known as vascular Ehlers-Danlos Syndrome (“vEDS”). The Company’s FDA approval effort was

through the New Drug Application (“NDA”) process with the FDA.

         4.    To date, Celiprolol has not been approved for any indication in the United States

but has been approved for the treatment of hypertension in the European Union since 1984 and is

available there as a low-cost generic drug.

         5.    Rather than conducting its own clinical trials for EDVISO in support of its NDA,

Acer sought NDA approval from the FDA by relying on an older and under-powered study

published in France in 2010 (the “Ong Trial”, more fully discussed herein).

         6.    Also, during the Relevant Period and EDSIVO NDA process, and because it was

not generating any revenue, Defendants caused the Company to conduct two public offerings, one

in December 2017 and the second in August 2018, raising $12.56 million and $46 million,



                                                 2
  Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 3 of 66 PageID #: 119




respectively.

       7.       In support of these public offerings, Defendants caused the Company to file

prospectus supplements and other public filings and press releases which misrepresented that the

Company had an agreement with the FDA that further clinical development beyond the Ong Trial

was not needed or not likely needed in support of the EDSIVO NDA.

       8.       Acer’s representation that the FDA had agreed that no additional clinical

development was needed for the EDSIVO NDA to be approved by the FDA was extremely

important to shareholders.

       9.       During this time and even though Acer was not generating any revenues,

Defendants approved excessive compensation for themselves and others.

       10.      On June 25, 2019, the truth began to emerge. On that date, Defendants caused the

Company to publish a press release disclosing that the FDA had denied the Company’s EDSIVO

NDA and that “[t]he [Complete Response Letter] states that it will be necessary to conduct an

adequate and well-controlled trial to determine whether Celiprolol reduces the risk of clinical

events in patients with vEDS.”

       11.      On this news, the Company’s stock price fell by $15.16 per share, or nearly 79%,

to close at $4.12 per share on June 25, 2019.

       12.      Based on Acer’s wrongful conduct as caused by Defendants (defined below) and

alleged herein, a securities class action lawsuit was commenced entitled Skiadas v. Acer

Therapeutics Inc., et al., Case No.: 1:19-cv-06137 (S.D.N.Y.) (the “Securities Class Action”).

II.    JURISDICTION AND VENUE

       13.      Pursuant to 28 U.S.C. § 1331 and section 27 of the Exchange Act, this Court has

jurisdiction over the claims asserted herein for violations of sections 14(a) of the Exchange Act



                                                3
  Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 4 of 66 PageID #: 120




and SEC Rule 14a-9 promulgated thereunder. This Court has supplemental jurisdiction over the

remaining claims under 28 U.S.C. § 1367.

        14.     Further, Diversity jurisdiction is conferred by 28 U.S.C. § 1332. Plaintiffs and the

Defendants are citizens of different states and the amount in controversy exceeds the sum of value

of $75,000, exclusive of interest and costs.

        15.     This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business in and maintains operations in this District

or is an individual who has sufficient minimum contacts with this District to render the exercise

of jurisdiction by the District courts permissible under traditional notions of fair play and

substantial justice.

        16.     Venue is proper in this Court in accordance with 28 U.S.C. §1391 because: (i) one

or more of the defendants either resides in or maintains executive offices in this District; (ii) a

substantial portion of the transactions and wrongs complained of herein, including Defendants

primary participation in the wrongful acts detailed herein, and aiding and abetting and conspiracy

in violation of fiduciary duties owed to Acer, occurred in this District; and (iii) Defendants have

received substantial compensation in this District by doing business here and engaging in

numerous activities that had an effect in this District.

III.    PARTIES

        A.      Plaintiffs

        17.     Plaintiff Kyle McNeil (“Plaintiff McNeil”) is, and was at relevant times, a

shareholder of Acer. Plaintiff McNeil has continuously held Acer common stock since October 3,

2017. Plaintiff McNeil will fairly and adequately represent the interests of the shareholders in

enforcing the rights of the corporation.   Plaintiff McNeil is a citizen of the State of Florida



                                                  4
  Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 5 of 66 PageID #: 121




       18.     Plaintiff Matthew Gress (“Plaintiff Gress”) is, and was at relevant times, a

shareholder of Acer. Plaintiff Gress has continuously held Acer common stock since June 18,

2019. Plaintiff Gress will fairly and adequately represent the interests of the shareholders in

enforcing the rights of the corporation. Plaintiff Gress is a citizen of the State of Nevada.

       B.      Nominal Defendant

       19.     Nominal Defendant Acer is a Delaware corporation with its principal executive

offices located at One Gateway Center, Suite 351, 300 Washington Street, Newton, Massachusetts.

Nominal Defendant Acer is a citizen of the State of Delaware or the State of Massachusetts. Acer’s

stock trades on NASDAQ under the ticker symbol “ACER.”

       C.      Director Defendants

       20.     Defendant Steve Aselage (“Aselage”) has served as the Chairman of the Board of

Directors (“Board”) of the Company since the completion of the Opexa Therapeutics, Inc. merger

(the “Opexa Merger”) on September 19, 2017. Defendant Aselage has been the Chair of the

Compensation Committee and a member of the Nominating and Governance Committee since

September 19, 2017. From 2017 through 2019, Defendant Aselage received compensation from

the Company in the amount of $303,765, consisting of fees earned or paid in cash and option

awards. Defendant Aselage is a citizen of the State of California. The following is a summary of

Defendant Aselage’s compensation:

           Director           Compensation               2017       2018        2019
        Steve Aselage   Fees Earned or Paid in Cash    $18,438.00 $73,500.00 $73,750.00
                              Option Awards            $52,735.00      $0.00 $85,342.00
                         All Other Compensation                        $0.00       $0.00
                                   Total               $71,173.00 $73,500.00 $159,092.00

       21.     Defendant Chris Schelling (“Schelling”) founded Private Acer in December 2013

and served as a director from that time until the Opexa Merger. From December 2013 to February


                                                 5
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 6 of 66 PageID #: 122




2016, he served as Private Acer’s Chief Operating Officer (“COO”), and from February 2016 until

the Opexa Merger, he served as Private Acer’s President and Chief Executive Officer (“CEO”).

Defendant Schelling has served as a director and as the Company’s President and CEO since the

completion of the Opexa Merger on September 19, 2017. From 2017 through 2019, Defendant

Schelling received compensation from the Company in the amount of $2,602,669, consisting of

salary, bonus, and option awards. Defendant Schelling is a citizen of the State of Oregon. The

following is a summary of Defendant Schelling’s compensation:

           Director            Compensation         2017        2018         2019
       Chris Schelling             Salary        $116,667.00 $400,000.00 $436,000.00
                                   Bonus               $0.00 $150,000.00
                               Option Awards     $468,791.00       $0.00 $1,031,211.00
                          All Other Compensation       $0.00       $0.00
                                    Total        $585,458.00 $550,000.00 $1,467,211.00

       22.    Defendant Michelle Griffin (“Griffin”) has served as a director of the Company

since the completion of the Opexa Merger on September 19, 2017. Defendant Griffin has served

as the Chair of the Audit Committee and has been a member of the Compensation Committee since

September 19, 2017. From 2017 through 2019, Defendant Griffin received compensation from

the Company in the amount of $286,856, consisting of fees earned or paid in cash and option

awards. Defendant Griffin is a citizen of the State of Washington. The following is a summary

of Defendant Griffin’s compensation:

           Director              Compensation            2017       2018        2019
       Michelle Griffin    Fees Earned or Paid in Cash $13,750.00 $55,000.00 $55,000.00
                                 Option Awards         $77,764.00      $0.00 $85,342.00
                            All Other Compensation          $0.00      $0.00       $0.00
                                      Total            $91,514.00 $55,000.00 $140,342.00

       23.    Defendant John M. Dunn (“Dunn”) has served as a director of the Company since

the completion of the Opexa Merger on September 19, 2017. Defendant Dunn has served as a


                                                 6
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 7 of 66 PageID #: 123




member of the Audit Committee and Chair of the Nominating and Governance Committee since

September 19, 2107. Defendant Dunn has served as a consultant and/or senior advisor to TVM

Capital, an independent affiliation of international private equity and venture capital firms, since

at least 2017 (“TVM”). TVM owns 26.5% of all the outstanding shares of Acer stock. From 2017

through 2019, Defendant Griffin received compensation from the Company in the amount of

$250,577, consisting of fees earned or paid in cash and option awards. Defendant Dunn is a citizen

of the State of California. The following is a summary of Defendant Dunn’s compensation:

           Director           Compensation             2017      2018        2019
        John M. Dunn    Fees Earned or Paid in Cash $12,500.00 $50,000.00 $50,000.00
                              Option Awards         $52,735.00      $0.00 $85,342.00
                         All Other Compensation          $0.00      $0.00       $0.00
                                   Total            $65,235.00 $50,000.00 $135,342.00

       24.     Defendant Jason Amello (“Amello”) has served as a director since the completion

of the Opexa Merger on September 19, 2017. Defendant Amello has been a member of the Audit

Committee since September 19, 2017. From 2017 through 2019, Defendant Amello received

compensation from the Company in the amount of $260,749, consisting of fees earned or paid in

cash and option awards. Defendant Amello is a citizen of the State of Massachusetts. The

following is a summary of Defendant Amello’s compensation:

           Director           Compensation             2017      2018        2019
        Jason Amello    Fees Earned or Paid in Cash $10,625.00 $42,500.00 $42,500.00
                              Option Awards         $77,764.00      $0.00 $85,342.00
                         All Other Compensation          $0.00      $0.00       $0.00
                                   Total            $88,389.00 $44,518.00 $127,842.00

       25.     Defendants Aselage, Schelling, Griffin, Dunn and Amello are herein referred to as

the “Director Defendants.”

       D.      Former Director Defendants

       26.     Defendant Hubert Birner (“Birner”) served as a director of the Company since the

                                                 7
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 8 of 66 PageID #: 124




completion of the Opexa Merger on September 19, 2017 until May 17, 2019. From April 2017

until the Opexa Merger, Defendant Birner served as a member of Private Acer’s board of directors.

Since 2000, Defendant Birner has served in a variety of roles for TVM Capital, an independent

affiliation of international private equity and venture capital firms, where he currently serves as

the Managing Partner of TVM Capital and TVM Life Science Management. Defendant Birner is

a member of the investment committee of TVM VII GP, which has voting and investment power

with respect to these shares and may be deemed to beneficially own such shares. Defendant Birner

did not stand for reelection to the Board at Acer’s May 17, 2019 Annual Meeting. Defendant

Birner is a citizen of the country of Germany.

       27.     Defendant Luc Marengere (“Marengere”) served as a director of the Company from

September 19, 2017 until May 17, 2019. Defendant Marengere serves as Managing Partner of

TVM Life Science Venture VII, L.P., which he joined in March 2012. Defendant Marengere is a

member of the investment committee of TVM VII GP, which has voting and investment power

with respect to these shares and may be deemed to beneficially own such shares. Defendant

Marengere did not stand for reelection to the Board at Acer’s May 17, 2019 Annual Meeting.

Defendant Marengere is, upon information and belief, a citizen of the country of Germany.

       28.     Defendants Birner and Marengere are referred to as the “Former Director

Defendants.”

       E.      Officer Defendant

       29.     Defendant Harry Palmin (“Palmin”) has served as the Company’s Chief Financial

Officer (“CFO”) since the completion of the Opexa Merger in September 2017 and has also served

as the Company’s Chief Operating Officer since September 1, 2018. Defendant Palmin served as

Private Acer’s acting CFO since February 2016. Prior to that, Defendant Palmin served as the



                                                 8
  Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 9 of 66 PageID #: 125




President, CEO, and a Director of Private Acer from its founding in December 2013 until February

2016. From 2017 through 2019, Defendant Palmin received compensation from the Company in

the amount of $1,967,009, consisting of salary, bonus, and option awards. Defendant Palmin has

served as the Company’s CFO at all relevant times. Defendant Palmin is a citizen of the State of

Massachusetts. The following is a summary of Defendant Palmin’s compensation:

                             Compensation         2017        2018            2019
        Harry Palmin             Salary         $99,167.00 $340,000.00      $382,400.00
                                 Bonus               $0.00 $89,250.00             $0.00
                             Option Awards     $594,151.00       $0.00      $462,041.00
                        All Other Compensation       $0.00       $0.00            $0.00
                                  Total        $693,318.00 $429,250.00      $844,441.00

        30.      The Director Defendants, the Former Director Defendants and Defendant Palmin

are collectively referred to herein as the “Defendants.”

IV.     DUTIES OF DEFENDANTS

        31.      By reason of their positions as officers and/or directors of the Company, and

because of their ability to control the business and corporate affairs of Acer, Defendants owed its

investors the fiduciary obligations of trust, loyalty, and good faith. The obligations required

Defendants to use their utmost abilities to control and manage Acer in an honest and lawful

manner. Defendants were and are required to act in furtherance of the best interests of Acer and

its investors.

        32.      Each defendant of the Company owes to Acer and its investors the fiduciary duty

to exercise loyalty, good faith, and diligence in the administration of the affairs of the Company

and in the use and preservation of its property and assets. In addition, as officers and/or directors

of a publicly held company, Defendants had a duty to promptly disseminate accurate and truthful

information with regard to the Company’s operations, finances, and financial condition, as well as

present and future business prospects, so that the market price of the Company’s stock would be

                                                 9
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 10 of 66 PageID #: 126




based on truthful and accurate information.

       33.     To discharge their duties, the officers and directors of Acer were required to

exercise reasonable and prudent supervision over the management, policies, practices, and controls

of the affairs of the Company. By virtue of such duties, the officers and directors of Acer were

required to, among other things:

               (a)     ensure that the Company complied with its legal obligations and

       requirements, including acting only within the scope of its legal authority and

       disseminating truthful and accurate statements to the SEC and the investing public;

               (b)     conduct the affairs of the Company in an efficient, businesslike manner so

       as to make it possible to provide the highest quality performance of its business, to avoid

       wasting the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     properly and accurately guide investors and analysts as to the true financial

       condition of the Company at any given time, including making accurate statements about

       the Company’s business prospects, and ensuring that the Company maintained an adequate

       system of financial controls such that the Company’s financial reporting would be true and

       accurate at all times;

               (d)     remain informed as to how Acer conducted its operations, and, upon receipt

       of notice or information of imprudent or unsound conditions or practices, make reasonable

       inquiries in connection therewith, take steps to correct such conditions or practices, and

       make such disclosures as necessary to comply with federal and state securities laws;

               (e)     ensure that the Company was operated in a diligent, honest, and prudent

       manner in compliance with all applicable federal, state, and local laws, and rules and

       regulations; and



                                                10
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 11 of 66 PageID #: 127




                 (f)    ensure that all decisions were the product of independent business judgment

       and not the result of outside influences or entrenchment motives.

V.     THE COMPANY’S CORPORATE GOVERNANCE

       34.       Each Defendant, by virtue of his position as a director and/or officer, owed to the

Company and to its shareholders the fiduciary duties of loyalty, good faith, and the exercise of due

care and diligence in the management and administration of the affairs of the Company, as well as

in the use and preservation of its property and assets.

       35.       The conduct of Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of Acer, the absence of good faith on their

part, and a reckless disregard for their duties to the Company and its shareholders that Defendants

were aware, or should have been aware, posed a risk of serious injury to the Company.

VI.    WHISTLEBLOWER PROTECTIONS AND CODE OF ETHICS

       36.       Acer maintains a Whistleblower Protections and Code of Ethics policy (“Code of

Ethics”). The Code of Ethics states:

       The Company is committed to operating its business with honesty and integrity.
       To promote compliance with all applicable laws, rules and regulations, the Board
       of Directors has adopted a Code of Ethics that reiterates the standards of conduct
       and ethical behavior that we have always expected of our directors, officers and
       employees (collectively, “Representatives” and individually, a “Representative”).

       37.       The Code of Ethics also provides that it was “. . . designed to deter wrongdoing and

to promote:”

             •   honest and ethical conduct, including the ethical handling of actual and
                 apparent conflicts of interest between personal and professional
                 relationships
             •   full, fair, accurate, timely, and understandable disclosure in reports and
                 documents that the Company files with, or submits to, the SEC and in other
                 public communications made by the Company;
             •   compliance with applicable governmental laws, rules and regulations;
             •   the prompt internal reporting to an appropriate person or persons identified

                                                  11
Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 12 of 66 PageID #: 128




              in the Code of violations of the Code; and
          •   accountability for adherence to the Code.

    38.       The Code of Ethics further provides:

    I.        Standards of Conduct

              A.    Honest and Candid Conduct

    Representatives are expected to act and perform their duties ethically and honestly
    with the utmost integrity. Honest conduct is considered to be conduct that is free
    from fraud or deception. Ethical conduct is considered to be conduct conforming to
    accepted professional standards of conduct….

                                     *     *    *

              C.     Accuracy of Financial Reports and Other Public Communications

    The Company, as a public company, is subject to various securities laws,
    regulations and reporting obligations. Both federal law and our policies require the
    disclosure of accurate and complete information regarding the Company’s
    business, financial condition and results of operations which may be filed with, or
    submitted to, the SEC and other regulators or disseminated publicly. Inaccurate,
    incomplete or untimely reporting will not be tolerated and can severely damage the
    Company and result in legal liability.

    Senior Financial Officers are responsible for ensuring that the disclosure in the
    Company’s periodic reports is full, fair, accurate, timely and understandable. In
    doing so, Senior Financial Officers shall take such action as is reasonably
    appropriate to (i) establish and comply with disclosure controls and procedures and
    accounting and financial controls that are designed to ensure that material
    information relating to the Company is made known to them, (ii) confirm that the
    Company’s periodic reports comply with the requirements of Section 13(a) or 15(d)
    of the Securities Exchange Act of 1934, and (iii) ensure that information contained
    in the Company’s periodic reports fairly presents in all material respects the
    financial condition and results of operations of the Company.

              D.     Compliance with Laws and Regulations

    It is the Company’s policy to comply with all applicable laws, rules, and
    regulations. It is the personal responsibility of each Representative to adhere to the
    standards and restrictions imposed by those laws, rules, and regulations. In
    performing his or her duties, each Representative will endeavor to comply, and take
    appropriate action within his or her areas of responsibility to cause the Company to
    comply, with applicable governmental laws, rules, and regulations.



                                               12
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 13 of 66 PageID #: 129




       II.    Compliance Procedures

              A.      Monitoring Compliance and Disciplinary Action

       The Company’s management, under the supervision of its Board of Directors or a
       committee thereof, or, in the case of accounting, internal accounting controls or
       auditing matters, the Audit Committee, shall take reasonable steps from time to
       time to (i) monitor compliance with the Code, including the establishment of
       monitoring systems that are reasonably designed to investigate and detect conduct
       in violation of the Code, and (ii) when appropriate, impose and enforce appropriate
       disciplinary measures for violations of the Code.

       Disciplinary measures for violations of the Code may include, but are not limited
       to, oral or written reprimands, warnings, counseling, probation or suspension with
       or without pay, demotions, reductions in salary, termination of employment or
       service and restitution, disciplinary action, including termination.

       Management of the Company shall periodically report to the Board of Directors or
       a committee thereof on these compliance efforts including, without limitation,
       periodic reporting of alleged violations of the Code and the actions taken with
       respect to any such violation.

              B.      Reporting Illegal or Unethical Behavior

       Representatives are required to act proactively by asking questions, seeking
       guidance and reporting suspected violations of the Code and other policies and
       procedures of the Company, as well as any violation or suspected violation of
       applicable law, rule or regulation arising in the conduct of the Company’s business
       or occurring on the Company’s property. If any Representative believes that actions
       have taken place, may be taking place, or may be about to take place that violate or
       would violate the Code, he or she is obligated to bring the matter to the attention of
       the Company. The best starting point for a Representative seeking advice on ethics-
       related issues or reporting potential violations of the Code will usually be his or her
       supervisor. However, if the conduct in question involves his or her supervisor, if
       the Representative has reported the conduct in question to his or her supervisor and
       does not believe that he or she has dealt with it properly, or if the Representative
       does not feel that he or she can discuss the matter with his or her supervisor, the
       Representative should raise the matter with the Chief Legal Officer. Reports of
       allegations of improper conduct are encouraged to be made in writing so as to
       assure a clear understanding of the issues but may be made orally. You can also
       submit a report through our third-party hotline service, who will provide copies to
       our Chief Legal Officer and Chief Financial Officer…

VII.   THE COMPANY’S AUDIT COMMITTEE CHARTER

       39.    The Audit Committee is charged with the following duties and provides in relevant

                                                 13
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 14 of 66 PageID #: 130




part:

        IV.   Duties and Powers of the Committee

        To carry out its purposes, the Committee shall have the following duties and
        powers:

        1.    with respect to the independent auditors,

              (i)     to directly appoint, retain, compensate, evaluate, and terminate the
                      independent auditors, including having the sole authority to approve
                      all audit engagement fees and terms, provided that the auditor
                      appointment shall be subject to stockholder approval;

              (ii)    to pre-approve, or to adopt appropriate procedures to pre-approve,
                      all audit and non-audit services to be provided by the independent
                      auditors;

              (iii)   to review and discuss the annual written statement from the
                      independent auditors delineating all of the independent auditors’
                      relationships with the Company (as required by the Public Company
                      Accounting Oversight Board regarding the independent auditors’
                      communications with an audit committee concerning independence)
                      and, based on such review, assess the independence of the auditors;

              (iv)    to discuss with the independent auditors in connection with any
                      audit all critical accounting policies and practices used, all
                      alternative treatments of financial information within generally
                      accepted accounting principles that have been discussed with
                      management, ramifications of the use of such alternative disclosures
                      and treatments, and the treatment preferred by the independent
                      auditors, and any material written communications between the
                      independent auditors and management, such as any “management
                      letter” or schedule of unadjusted differences and management’s
                      responses thereto;

              (v)     to discuss with management and the independent auditors the timing
                      and process for implementing the rotation of the lead audit partner,
                      the concurring partner and any other active audit engagement team
                      partner;


              (vi)    to instruct the independent auditors that the independent auditors are
                      ultimately accountable to the Committee, as representatives of the
                      stockholders; and

              (vii)   to establish guidelines for the hiring of employees and former

                                               14
Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 15 of 66 PageID #: 131




                  employees of the independent auditors;


    2.    with respect to financial reporting principles and policies and internal
          controls and procedures,

          (i)     to advise management and the independent auditors that they are
                  expected to provide to the Committee a timely analysis of significant
                  financial reporting issues and practices;

          (ii)    to consider any reports or communications (and management’s
                  responses thereto) submitted to the Committee by the independent
                  auditors, including reports and communications related to:

                     •   deficiencies noted in the audit in the design or operation of
                         internal controls;
                     •   consideration of fraud in a financial statement audit;
                     •   detection of illegal acts;
                     •   any restriction on audit scope;
                     •   significant accounting policies;
                     •   management judgments and accounting estimates;
                     •   any accounting adjustments arising from the audit that were
                         noted or proposed by the auditors but were passed (as
                         immaterial or otherwise);
                     •   disagreements with management;
                     •   difficulties encountered with management in performing the
                         audit;
                     •   the independent auditors’ judgments about the quality of the
                         entity’s accounting principles; and
                     •   reviews of interim financial information conducted by the
                         independent auditors;

          (iii)   to meet with management and the independent auditors:

                     •   to review and discuss the annual audited financial statements
                         and quarterly financial statements, including the Company’s
                         disclosures under “Management’s Discussion and Analysis
                         of Financial Condition and Results of Operations”;
                     •   to discuss any significant matters arising from any audit,
                         including any audit problems or difficulties, whether raised
                         by management or the independent auditors, relating to the
                         Company’s financial statements;
                     •   to discuss any difficulties the independent auditors
                         encountered in the course of the audit, including any
                         restrictions on their activities or access to requested
                         information and any significant disagreements with

                                           15
Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 16 of 66 PageID #: 132




                         management;
                     •   to review the form of opinion the independent auditors
                         propose to render to the Board and stockholders; and
                     •   to discuss, as appropriate: (a) any major issues regarding
                         accounting principles and financial statement presentations,
                         including any significant changes in the Company’s
                         selection or application of accounting principles, and major
                         issues as to the adequacy of the Company’s disclosure
                         controls and procedures and internal control over financial
                         reporting, and any special audit steps adopted in light of
                         material control deficiencies; (b) analyses prepared by
                         management and/or the independent auditors setting forth
                         significant financial reporting issues and judgments made in
                         connection with the preparation of the financial statements,
                         including analyses of the effects of alternative GAAP
                         methods on the financial statements; and (c) the effect of
                         regulatory and accounting initiatives, as well as off-balance
                     •   sheet structures, on the financial statements of the Company;

          (iv)    to discuss with management the Company’s major financial risk
                  exposures and the steps management has taken to monitor and
                  control such exposures, including the Company’s policies with
                  respect to financial risk assessment and financial risk management;

          (v)     to inquire of and review any disclosures made to the Committee by
                  the Company’s chief executive officer and chief financial officer (or
                  persons performing such functions) during their certification
                  process for the Company’s Form 10-K and Forms 10-Q as to the
                  existence of any significant deficiencies or material weaknesses in
                  the design or operation of internal controls that could adversely
                  affect the Company’s ability to record, process, summarize and
                  report financial data, and any fraud, whether or not material, that
                  involves management or other employees who have a significant
                  role in the Company’s internal controls;

          (vi)    to discuss with the Company’s general counsel (or person or entity
                  performing such function) any significant legal, compliance or
                  regulatory matters that may have a material effect on the financial
                  statements or the Company’s business, financial statements or
                  compliance policies, including material notices to or inquiries
                  received from governmental agencies;

          (vii)   to discuss and review the type and presentation of information to be
                  included in earnings press releases;

          (viii) to establish procedures for the receipt, retention and treatment of

                                           16
Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 17 of 66 PageID #: 133




                  complaints received by the Company regarding accounting, internal
                  accounting controls or auditing matters, and for the confidential,
                  anonymous submission by Company employees of concerns
                  regarding questionable accounting or auditing matters; and

          (ix)    to review and approve where appropriate any proposed “related
                  person transactions” which may be required to be disclosed by the
                  Company (pursuant to Item 404 of Regulation S-K), based on all
                  relevant facts and circumstances reasonably available to the
                  Committee (including, but not limited to: the nature of the related
                  person’s interest in the transaction; the material terms of the
                  transaction, including, without limitation, the amount and type of
                  transaction; the importance of the transaction to the related person;
                  the importance of the transaction to the Company; whether the
                  transaction would impair the judgment of a director or executive
                  officer to act in the best interest of the Company; and any other
                  matters the Committee deems appropriate), where approval is given
                  by the Committee only for those transactions it determines are fair
                  to and in the best interests of the Company, taking into account all
                  factors deemed relevant by the Committee;

    3.    with respect to reporting and recommendations,

          (i)     to recommend to the Board, based on its review and discussions with
                  management and the independent auditors, whether the Company’s
                  audited financial statements should be included in the Company’s
                  annual report on Form 10-K;

          (ii)    to prepare any report or other disclosures, including any
                  recommendation of the Committee, required by the rules of the SEC
                  to be included in the Company’s annual proxy statement;

          (iii)   to review and reassess the adequacy of this Charter at least annually
                  and recommend any changes to the full Board;


          (iv)    to prepare and review with the Board an annual performance
                  evaluation of the Committee, which evaluation shall compare the
                  performance of the Committee with the requirements of this
                  Charter;

          (v)     to report its activities to the full Board on a regular basis and to make
                  such recommendations with respect to the above and other matters
                  as the Committee may deem necessary or appropriate;

          (vi)    in the case of matters concerning accounting, internal controls or
                  auditing, to monitor compliance with the Company’s Code of Ethics

                                             17
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 18 of 66 PageID #: 134




                        and when appropriate, impose and enforce appropriate disciplinary
                        measures for violations of the Code; and

                (vii)   to review any proposed waiver of the Code and make a
                        recommendation to the Board with respect to the disposition of any
                        proposed waiver.

VIII. BACKGROUND

          A.    The Company’s Background

          40.   Acer is a pharmaceutical company that purportedly focuses on the acquisition,

development, and commercialization of therapies for serious rare and life-threatening diseases.

The Company’s pipeline includes, inter alia, EDSIVO (its branded name for Celiprolol) for the

treatment of vascular Ehlers-Danlos syndrome (“vEDS”) in patients with a confirmed type III

collagen mutation.

          41.   Acer was formed in 2013 as a private company by Defendant Schelling (“Private

Acer”).

          42.   On September 19, 2017, Acer published a press release (“09/19/17 Press Release”)

announcing that Private Acer had closed a merger with Opexa Therapeutics, Inc. (“Opexa”), a

publicly-traded Texas pharmaceutical corporation, whereby Private Acer survived as a wholly-

owned subsidiary of Opexa. Following the Opexa Merger, Opexa changed its name to Acer

Therapeutics Inc. and Private Acer’s management took control of the combined company.

Immediately prior to the Opexa Merger, Opexa’s board of directors and Neil K. Warma

(“Warma”), Opexa’s then-President, CEO, Acting CFO, and Secretary, resigned.                  Also

immediately following the Opexa Merger, the Company’s new Board was comprised of

Defendants Schelling, Amello, Aselage, Griffin, Dunn, Birner and Marengere.

          43.   As stated in the 09/19/17 Press Release, “[f]ollowing the completion of the [Opexa]

Merger, the business conducted by [Opexa] became primarily the business conducted by Private

                                                18
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 19 of 66 PageID #: 135




Acer, which is a pharmaceutical company that acquires, develops and intends to commercialize

therapies for patients with serious rare diseases with critical unmet medical need.”

       44.     On September 21, 2017, the Company began trading on the NASDAQ under the

ticker symbol “ACER”.

       45.     On May 15, 2018, the Company changed its state of incorporation from Texas to

Delaware. Following its reincorporation, the Company eliminated its holding company structure

by merging the wholly owned subsidiary Private Acer with and into the Company.

       46.     Since going public, the Company has had at most, three clinical pipeline products

it describes as EDSIVO (for the treatment of vEDS), ACER-001 (for the treatment of urea cycle

disorders, or UCD, and Maple Syrup Urine Disease, or MSUD), and osanetant (for the treatment

of various neuroendocrine disorders). The Company describes EDSIVO as “Our most advanced

product candidate”.

       47.     To date, the Company has not generated any revenue. As stated in its annual report

for the fiscal year ended December 31, 2019 and filed on Form 10-K with the SEC on March 18,

2020 (the “2019 Form 10-K”):

       We have not generated any revenue to date . . . . Our net loss for the years ended
       December 31, 2019 and 2018 was $29.4 million and $21.3 million, respectively.
       As of December 31, 2019, we had an accumulated deficit of $76.3 million.

                                           *     *     *

       Our ability to generate product revenue depends upon our ability to successfully
       identify, develop and commercialize these product candidates [EDSIVO, ACER-
       001, and osanetant] or other product candidates that we may develop, in-license or
       acquire in the future.

       48.     As stated in its 2019 Form 10-K, the Company has spent approximately $42.3

million in research and development expenses through December 31, 2019. Of that amount,

approximately $31.1 million was directly related to EDSIVO, while only approximately $9.8

                                                19
    Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 20 of 66 PageID #: 136




million was directly related to ACER-001.

        49.       Because of the Company’s large R&D investment in EDSIVO, Defendants have

informed investors of the importance of obtaining FDA approval. As stated in the 2019 Form 10-

K:

        Our business is substantially dependent on our ability to complete the development
        of, obtain marketing approval for, and successfully commercialize our product
        candidates in a timely manner. We cannot commercialize our product candidates in
        the U.S. without first obtaining approval from the FDA to market each product
        candidate.

        50.       In order for the Company to bring EDSIVO to market and generate revenue, it

needs to complete clinical trials, submit a NDA with the FDA, and obtain approval from the FDA.

        B.        NDA Process

        51.       The FDA website1 states in relevant part:

        Since 1938, every new drug has been the subject of an approved NDA before U.S.
        commercialization. The NDA application is the vehicle through which drug
        sponsors formally propose that the FDA approve a new pharmaceutical for sale and
        marketing in the U.S. The data gathered during the animal studies and human
        clinical trials of an Investigational New Drug (IND) become part of the NDA.

        The goals of the NDA are to provide enough information to permit FDA reviewer
        to reach the following key decisions:

              •   Whether the drug is safe and effective in its proposed use(s), and whether
                  the benefits of the drug outweigh the risks.
              •   Whether the drug's proposed labeling (package insert) is appropriate, and
                  what it should contain.
              •   Whether the methods used in manufacturing the drug and the controls used
                  to maintain the drug's quality are adequate to preserve the drug's identity,
                  strength, quality, and purity.

        The documentation required in an NDA is supposed to tell the drug's whole story,
        including what happened during the clinical tests, what the ingredients of the drug
        are, the results of the animal studies, how the drug behaves in the body, and how it
        is manufactured, processed and packaged.


1
        https://www.fda.gov/drugs/types-applications/new-drug-application-nda.
                                                  20
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 21 of 66 PageID #: 137




       52.       In its 2019 Form 10-K, the Company describes the NDA approval process in

relevant part:

       The FDA is required to conduct a preliminary review of an NDA within the first 60
       days after submission, before accepting it for filing, to determine whether it is
       sufficiently complete to permit substantive review. The FDA may accept the NDA
       for filing, potentially refuse to file the NDA due to deficiencies but work with the
       applicant to rectify the deficiencies (in which case the NDA is filed upon resolution
       of the deficiencies) or refuse to file the NDA. The FDA must notify the applicant
       of a refusal to file a decision within 60 days after the original receipt date of the
       application . . . . Once an NDA is accepted for filing, the FDA begins an in-depth
       substantive review. Under the Prescription Drug User Fee Act (“PDUFA”) and the
       FDA’s commitments under the current PDUFA Reauthorization Act, the FDA has
       a goal of reviewing and acting on 90% of standard non-priority NDA applications
       within six or ten months from the filing date of the NDA.

       The FDA reviews an NDA to determine, among other things, whether the drug is
       safe and effective for its intended use and whether the facility in which it is
       manufactured, processed, packaged or held meets standards designed to assure the
       product’s continued safety, quality and purity. The FDA is required to refer an
       application for a novel drug or class to an advisory committee or explain why such
       referral was not made. An advisory committee is a panel of independent experts,
       including clinicians and other scientific experts, that reviews, evaluates and
       provides a recommendation in response to specific questions raised by the FDA,
       which may include whether the application should be approved and under what
       conditions. The FDA is not bound by the recommendations of an advisory
       committee, but it considers such recommendations carefully when making
       decisions.

                                           *     *     *

       After the FDA evaluates the NDA and conducts its inspections, it may issue an
       approval letter or a Complete Response Letter [CRL]. An approval letter authorizes
       commercial marketing of the drug subject to specific prescribing information for
       specific indication(s) and, if applicable, specific post-approval requirements. A
       Complete Response Letter indicates that the review cycle of the application is
       complete but the application is not ready for approval. After receiving a Complete
       Response Letter, the applicant must decide within twelve months (subject to
       extension), if it plans to resubmit the NDA addressing the deficiencies identified
       by the FDA in the Complete Response Letter, withdraw the NDA, or request an
       opportunity for a hearing to challenge the FDA’s determination. A Complete
       Response Letter may require additional clinical data and/or an additional pivotal
       Phase 3 clinical trial(s), and/or other significant, expensive and time-consuming
       requirements related to clinical trials, nonclinical studies or manufacturing. Even if
       such data are submitted, the FDA may ultimately decide that the data in the NDA

                                                21
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 22 of 66 PageID #: 138




       does not satisfy the criteria for approval. Data from clinical trials are not always
       conclusive and the FDA may interpret this data differently than we interpret the
       data.

                     PRIOR EXPERIENCE OF DEFENDANTS
               WITH CLINICAL TRIALS, NDA FILINGS AND THE FDA

       53.    The Director Defendants have extensive experience in the pharmaceutical industry,

NDAs, and clinical trials as described below.

       54.    Defendant Amello served as Senior Vice President, CFO and Treasurer of Akebia

Therapeutics, Inc. (“Akebia”), a Nasdaq-listed biopharmaceutical company. From May 2012 to

May 2013, Defendant Amello served as Executive Vice President, CFO and Treasurer of

ZIOPHARM Oncology, Inc. (“ZIOPHARM”), a biopharmaceutical company. From April 2000

to June 2011, Defendant Amello held various positions at Genzyme Corporation (“Genzyme”), a

biotechnology company, most recently as Senior Vice President, Corporate Controller, and Chief

Accounting Officer. By way of example, Akebia is a biopharmaceutical company focused on

developing and commercializing novel therapeutics focusing on renal disease. Its leading drug

candidate is Vadadustat which has gone through many clinical trials.

       55.    Defendant Aselage served as the Chairman of Private Acer’s board of directors

from October 2015 until the Opexa Merger. Most recently, Defendant Aselage was President and

CEO of Retrophin, Inc. (“Retrophin”), a Nasdaq-listed biopharmaceutical company, from

November 2014 until his retirement in January 2019, and remains a member of its board of

directors since October 2012. From May 2014 to November 2014, Defendant Aselage served as

the COO and interim CEO of Retrophin. Prior to joining Retrophin, Defendant Aselage held a

variety of roles at BioMarin Pharmaceutical Inc. (“BioMarin”), a Nasdaq-listed biotechnology

company, as Executive Vice President and Chief Business Officer from December 2009 to

September 2012 and Senior Vice President of Global Commercial Development from July 2005

                                                22
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 23 of 66 PageID #: 139




to December 2009. Defendant Aselage earned a B.S. in biology from the University of Notre

Dame. By way of example, Retrophin is a biopharmaceutical company focused on identifying,

developing and delivering life-changing therapies to people living with rare diseases. It has several

drugs presently available for sale (e.g., Chenodal and Thiola) and several others in clinical

developments (e.g., Fosmetpantotenate (RE-024) and Sparsentan (RE-021), both of which are in

Phase 3 clinical trials). On November 12, 2018, Retrophin announced the FDA’s acceptance of

its NDA filing for a new formulation of Thiola.

       56.     Defendant Dunn served as a member of Private Acer’s board of directors from

October 2015 until the Opexa Merger. From November 2014 to April 2019, Defendant Dunn

served as General Counsel of Vital Therapies, Inc. (“Vital”), a Nasdaq-listed biotherapeutic

company. Prior to joining Vital, Defendant Dunn was a consultant from February 2012 to

November 2014, an Executive Vice President of Biogen Idec, Inc., now Biogen Inc. (“Biogen”),

a biotechnology company, from November 2003 to January 2012, where he was the head of that

Biogen’s corporate venture group, and General Counsel of IDEC Pharmaceuticals (“IDEC”) from

2002 until its merger with Biogen in November 2003. By way of example, Biogen is a global

biopharmaceutical company focused on discovering, developing and delivering worldwide

innovative therapies for people living with serious neurological and neurodegenerative diseases as

well as related therapeutic adjacencies. Biogen has (and had while Defendant Dunn was employed

there) multiple drugs available for sale and nearly twenty (20) drug candidates in various stages of

development from preclinical through phase 3 clinical trials.

       57.     Defendant Griffin has served as the Principal of Pacific Biotechnology Consulting

Group (“Pacific”) since April 2013.         Pacific is a firm providing consulting services to

biotechnology companies. Prior to her time with Pacific, Defendant Griffin served as Executive



                                                  23
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 24 of 66 PageID #: 140




Vice President, Operations and CFO of OncoGenex Pharmaceuticals, Inc. (“OncoGenex”) from

January 2011 to March 2013. Defendant Griffin has also served as a member of the board of

directors and as Chair of the audit committee for Adaptive Biotechnologies Corporation since

March 2019 and for HTG Molecular Diagnostics, Inc. since August 2018. Defendant Griffin

previously served as a member of the board of directors and as Chair of the audit committee for

(i) PhaseRx, Inc. from 2016 until its acquisition by Roivant Sciences GmbH in 2018; (ii)

OncoGenex Pharmaceuticals, Inc. from 2008 to 2011; and (iii) Sonus Pharmaceuticals, Inc.

(subsequently acquired by OncoGenex) from 2004 to 2008. During various periods from 1997 to

2011, Defendant Griffin served as CFO for Trubion Pharmaceuticals, Inc., Dendreon Corporation

and Corixa Corporation. By way of example, during her time at OncoGenex that company was

pursing drug candidates through the clinical trial process.

       58.     Prior to founding Private Acer, Defendant Schelling served as Executive Director

of Strategic Marketing at BioMarin Pharmaceutical Inc. (“BioMarin”), a Nasdaq-listed

biotechnology company from May 2006 to October 2012. Defendant Schelling also founded

Censa Pharmaceuticals Inc. (“Cesna”) in 2015 and currently serves as a director. Defendant

Schelling has also served as a director at Cascade Prodrug, Inc. (“Cascade”) since June 2017.

Defendant Schelling has also held roles at Abgenix, Inc., Cell Therapeutics, Inc., Stanford

Research Institute Consulting and Organon. By way of example, and as described in its annual

report for the fiscal year ended December 31, 2011, “BioMarin [] develops and commercializes

innovative pharmaceuticals for serious diseases and medical conditions. We select product

candidates for diseases and conditions that represent a significant unmet medical need, have well-

understood biology and provide an opportunity to be first-to-market or offer a significant benefit

over existing products.” During Defendant Schelling’s time at BioMarin, BioMarin was pursuing



                                                24
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 25 of 66 PageID #: 141




various commercial products and major development programs which either completed the NDA

process and were approved by the FDA or were in various stages of clinical trials.

       59.     Defendant Birner served as a member of Private Acer’s board of directors from

April 2017 until the Opexa Merger. Defendant Birner has also served as the Chairman of the

boards of directors of Argos Therapeutics, Inc. (“Argos”), a Nasdaq-listed immuno-oncology

company, and NOXXON Pharma N.V. (“NOXXON”), a EuroNext Growth Paris-listed

biopharmaceutical company, and as a member of the board of directors of Proteon Therapeutics,

Inc. (“Proteon”), a Nasdaq-listed biopharmaceutical company, as well as a number of privately

held life science companies. Defendant Birner has also served as the Vice Chairman of Evotec

AG (“Evotec”), a Frankfurt Stock Exchange-listed company focused on the discovery and

development of small molecule drugs, from 2005 to 2013, and as a director of Probiodrug AG

(“Probiogrug”), a Euronext Amsterdam-listed biopharmaceutical company from 2014 to 2015.

Defendant Birner earned a Ph.D. in biochemistry from Ludwig-Maximilian University of Munich

and an M.B.A. from Harvard Business School. By way of example, Proteon describes itself as

“… a late-stage biopharmaceutical company focused on the development of novel, first-in-class

pharmaceuticals to address the needs of patients with renal and vascular disease.” During

Defendant Birner’s tenure there, Proteon’s drug candidate vonapanitase had completed Phase 2

and Phase 3 clinical trials and had extensive interactions with the FDA regarding this drug.

       60.     Defendant Marengere served as a member of Private Acer’s board of directors from

April 2016 until the Opexa Merger. Defendant Marengere serves on the boards of directors of a

number of privately held life science companies. From January 2015 to March 2017, he served on

the board of directors of CoLucid Pharmaceuticals, Inc. (“CoLucid”), a Nasdaq-listed

biopharmaceutical company.      Defendant Marengere earned a Ph.D. from the University of



                                                25
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 26 of 66 PageID #: 142




Toronto, an M.S. in endocrinology from Queen’s University and a B.S. in biochemistry from the

University of Ottowa. By way of example, while Defendant Marengere served on the board of

CoLucid, it described itself as “. . . a Phase 3 clinical-stage biopharmaceutical company that is

developing an innovative and proprietary small molecule for the acute treatment of migraine” and

was responsible for various clinical trials, including for Lasmiditan.

IX.    vEDS BACKGROUND AND THE COMPANY’S DRUG CANDIDATE, EDSIVO

       A.      vEDS

       61.     vEDS is a rare disease known to cause abnormal fragility in blood vessels, causing

aneurysms, abnormal connections between blood vessels known as arteriovenous fistulas, arterial

dissections, and spontaneous vascular ruptures, all of which are potentially life threatening.

According to the Company, “[t]he median survival age of vEDS patients in the United States is 51

years, with arterial rupture being the most common cause of sudden death.” vEDS is caused by

changes or mutations in the gene called COL3A1 that tells the body how to make collagen III.

       62.     There are no drugs approved for the treatment of vEDS in the United States or

internationally. Some beta-blocker class of drugs, which are generally used to treat high blood

pressure, are prescribed off-label as part of management of vEDS. Celiprolol is one of the beta-

blocker class of drugs which has not been approved for any indication in the United States but has

been approved for the treatment of hypertension in the European Union since 1984. Celiprolol is

available as a low-cost generic in the European Union and is the primary drug used to treat vEDS

patients in several European countries, including France. Although Celiprolol is not approved by

the FDA, patients can import it for personal use, including through online pharmacies.

       63.     On August 9, 2019, the Ehlers-Danlos Society published a “Consensus statement

from The Ehlers-Danlos Society and professional members of the vEDS community.” The Ehlers-



                                                 26
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 27 of 66 PageID #: 143




Danlos Society Consensus Statement states in relevant part:

       There is not enough evidence to know for sure whether people with vEDS should
       take celiprolol or another medication to manage blood pressure to try to change the
       rate of arterial complications. Some medical centers with expertise in vEDS use
       celiprolol for their patients. Other medical centers with expertise in vEDS use other
       blood pressure medications. Since there is not one clear best option right now,
       people with vEDS should talk with their health care provider to create a plan based
       on their personal medical history.

             64.       On January 1, 2015, Private Acer published a press release announcing that

the FDA granted it Orphan Drug Designation for its development of Celiprolol for the treatment

of vEDS.

       65.     Orphan Drug Designation (also known as “Orphan Drug Exclusivity”) provides

seven years of marketing exclusivity upon the approval of a drug intended to treat a rare condition.

During that time, the FDA will not approve any other drug for the same indication unless it

demonstrates clinical superiority. The purpose of Orphan Drug Exclusivity is to promote the

development of drugs to treat rare diseases.

       66.     Private Acer and its successor, Acer, did not intend to conduct an additional clinical

study of EDSIVO. Instead, the Company intended to rely on the Ong Trial (discussed below) and

a Long-Term Observational Study (also discussed below).

       B.      The Ong Trial

       67.     On December 13, 2016, Private Acer issued a press release announcing that it had

obtained exclusive rights to NDA-enabling clinical data from the French research hospital,

Assistance Publique—Hôpitaux de Paris, Hôpital Européen Georges Pompidou (“AP-HP”), for

the use of Celiprolol in treating vEDS. Specifically, Private Acer had signed an agreement with

AP-HP, which granted exclusive rights to access and use data from its trial commonly known as

the “Ong Trial”. Private Acer announced it would use this data to support its NDA for Celiprolol



                                                27
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 28 of 66 PageID #: 144




in the treatment of vEDS.

       68.     In 2004, AP-HP published data on vEDS patients. Based on AP-HP’s research,

investigators began assessing the preventive effect of Celiprolol for major cardiovascular events

in patients suffering from vEDS “through a multicenter, prospective, randomized, open trial with

blinded evaluation of clinical events” (the “Ong Trial”). The Ong Trial was composed of fifty-

three (53) participants “randomized at eight centers in France and one center in Belgium.” The

Ong Trial’s results were published on October 30, 2010.

       69.     In its 2019 Form 10-K, the Company described the Ong Trial in relevant part:

       Fifty-three participants were enrolled in the Ong trial and randomized at eight
       centers in France and one center in Belgium. Patient ages ranged from 15 to 65
       (with a mean age of 35), with a female-to-male ratio of 2-to-1. Patients were
       randomly assigned to a five-year intervention, receiving either celiprolol or no
       treatment, with important phenotype characteristics equally balanced between the
       celiprolol group and the control group. Celiprolol was administered twice daily to
       patients in the celiprolol group and the dosage was up-titrated every six months by
       100 milligrams per day to a maximum of 400 milligrams per day. Patients assigned
       to the control group received the same attention as those assigned to the celiprolol
       group but did not receive celiprolol or any beta blocker. Thirty-three of the 53
       patients participating in the study had proven mutations in the COL3A1 gene. Of
       those patients with proven mutations, demographic and arterial characteristics did
       not differ from those of the study population as a whole. The duration of follow-up
       was five years or until the first qualifying cardiac or arterial event. The primary
       endpoint was a composite of cardiac or arterial events (rupture or dissection, fatal
       or not) during follow-up. Secondary endpoints were gastrointestinal or uterine
       rupture. The study was ended early after a consensus decision of the safety
       monitoring board, the methodologist of AP-HP, and the principal investigator
       because significant differences were recorded between the treatment group and the
       control group after 64 months…. The hazard ratio (“HR”) for event-free survival,
       was 0.36, (95% CI 0.15—0.88; p=0.040), meaning that with celiprolol the risk of
       having a cardiac or arterial event was reduced by 64% compared to control.

       70.     As discussed below, the Ong Trial was severely flawed, and because of these flaws

its results were unreliable. The Ong Trial was flawed in the following respects:

               (a)    the small size of its participant pool which made it underpowered;

               (b)    more than one-third of the participants did not have a COL3A1 gene

                                               28
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 29 of 66 PageID #: 145




       mutation which was not good clinical practice;

               (c)     the COL3A1 gene mutation was not evenly distributed between the

       Celiprolol group of the study and the control group, which created bias in favor of the

       group of patients taking Celiprolol versus the control group;

               (d)     12 of the 25 patients in the Celiprolol arm did not have a proven COL3A1

       mutation, and only 8 out of the 28 patients in the control group did not have the proven

       genetic mutation; and

               (e)     the study was retrospective in nature which introduced selection bias.

       71.     Each of these flaws in the Ong Trial was a red flag to Defendants.

       72.     The Director Defendants, because of their prior experience in the biopharma

industry working for companies which had conducted clinical trials as part of each company’s

NDA submissions, and had oversight of these clinical trials and the NDA process, knew or

recklessly disregarded the red flags in the Ong Trial.

       C.      Long-Term Observational Study

       73.     On April 15, 2019, the American College of Cardiology published the results from

its long-term observational study to determine the long-term outcomes associated with vascular

Ehlers-Danlos Syndrome (vEDS) in the Journal of the American College of Cardiology (“JACC”).

This observational study describes outcomes in 144 COL3A1-positive vEDS patients clinically

monitored and treated at the French National Referral Center for Rare Vascular Diseases between

the years 2000 and 2017. The methodology used was:

       Patients referred to a large referral center with confirmed COL3A1 gene mutations
       consistent with vEDS were followed for up to 17 years. Patients were
       recommended to receive celiprolol (≤400 mg/day) in addition to usual care and
       annual follow-up. vEDS-related events and death were assessed for all patients.

       74.     On April 16, 2019, Defendants caused the Company to publish a press release

                                                29
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 30 of 66 PageID #: 146




discussing this long-term observational study:

       The authors concluded that in this large, long-term cohort study, vEDS patients had
       a higher survival rate than expected relative to the known natural history of the
       disease and a lower annual occurrence of arterial complications, and that celiprolol
       use was potentially associated with these significant improvements in clinical
       outcomes.

       75.     The April 16, 2019 press release also quoted Dr. William Andrews, Chief Medical

Officer for the Company:

       We are pleased to see this publication from the vEDS clinical investigator group in
       Paris which provides patients and physicians with a greater understanding of this
       chronic disease, including data suggesting a positive impact of celiprolol, which
       has a unique pharmacological profile . . . .

       76.     On May 14, 2019, Defendants caused the Company to issue a press release

regarding its first quarter 2019 financial results. This press release quoted Defendant Schelling:

       [I]n April 2019, we announced the publication of the Paris registry data in JACC
       that supplements the previously-reported safety and efficacy of celiprolol in vEDS
       patients with a confirmed type III collagen (COL3A1) mutation.

       77.     When issuing the April 16, 2019 and May 14, 2019 press releases, Defendants

caused the Company to omit relevant information that dramatically impacts this “conclusion”.

Namely, the study states:

       It is difficult to formally assess this beneficial effect in the absence of a placebo-
       controlled prospective trial, because other confounders might have influenced this
       observation. In that regard, it can be argued that there is still no study that
       definitively proves that celiprolol affects mortality or vascular events.

       D.      The Company’s December 2017 and July 2018
               Public Offerings Raise Much Needed Capital

       78.     Shortly after the completion of the Opexa Merger, the Company used its new status

as a public company to raise money from investors in a secondary public offering of stock.

       79.     On December 11, 2017, Defendants caused the Company to file a Prospectus

Supplement with the SEC. The purpose of this Prospectus Supplement was to raise capital to fund

                                                 30
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 31 of 66 PageID #: 147




the Company’s efforts to bring EDSIVO to market. Defendants caused the Company to summarize

the status of its drug candidate pipeline as follows:




       80.     This Prospectus Supplement also states in relevant part:

       In September 2015, we met with the FDA to discuss the existing clinical data for
       EDSIVO™. At that meeting, the FDA agreed that additional clinical development
       is not needed and stated that we may submit a 505(b)(2) NDA for EDSIVO™ for
       the treatment of vEDS. [Emphasis added]

       81.     On December 27, 2017, Defendants caused the Company to file a Form 8-K with

the SEC and publish a press release announcing that the Company received gross proceeds of

$12.56 million from the secondary offering.

       82.     On March 7, 2018, Defendants caused the Company to file its annual report for the

year ending December 31, 2017 with the SEC (“2017 Form 10-K”). The 2017 Form 10-K was

signed by all Defendants. Defendants continued to assure investors that the FDA would approve

EDSIVO based on the Ong Trial:

       In September 2015, we met with the FDA to discuss the existing clinical data for
       EDSIVO™. At that meeting, the FDA agreed that an additional clinical trial is not
       likely needed and stated that we may submit a 505(b)(2) NDA for EDSIVO™ for
       the treatment of vEDS . . . .

       In May 2017, we held a Type C meeting with the FDA to discuss non-clinical and

                                                 31
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 32 of 66 PageID #: 148




       manufacturing data, and proactively identify whether there were any gaps for us to
       address in advance of a pre-NDA meeting. In our non-clinical data package, we are
       addressing a potential preclinical gap by conducting in vitro drug-drug interaction
       studies, which were missing from the Aventis MHRA dossier. We also reached
       agreement with the FDA regarding Chemistry, Manufacturing and Controls (CMC)
       specifications. Furthermore, the FDA provided us with additional guidance on the
       expected presentation of the existing clinical data for EDSIVO™ to support the
       NDA filing.

       We plan to have a pre-NDA meeting, which may consist of one or more consults,
       with the FDA in the second quarter of 2018. Subsequently, we expect to submit the
       505(b)(2) NDA for EDSIVO™ for the treatment of vEDS at the end of the first half
       of 2018. [Emphasis added].

       83.     On July 31, 2018, Defendants caused the Company to file a Prospectus Supplement

with the SEC. The purpose of this Prospectus Supplement was to raise additional capital to fund

the Company’s efforts to bring EDSIVO to market. Defendants caused the Company to summarize

the status of its drug candidate pipeline as follows:




       84.     Defendants caused this Prospectus Supplement to state as follows:

       In September 2015, we met with the FDA to discuss the existing clinical data for
       EDSIVO™. At that meeting, the FDA agreed that an additional clinical trial is not

                                                 32
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 33 of 66 PageID #: 149




        likely needed and stated that we may submit a 505(b)(2) NDA for EDSIVO™ for
        the treatment of vEDS . . . .

        In May 2017, we held a Type C meeting with the FDA to discuss non-clinical and
        manufacturing data, and proactively identify whether there were any gaps for us to
        address in advance of a pre-NDA meeting. In our non-clinical data package, we are
        addressing a potential preclinical gap by conducting in vitro drug-drug interaction
        studies, which were missing from the Aventis MHRA dossier. We also reached
        agreement with the FDA regarding Chemistry, Manufacturing and Controls (CMC)
        specifications. Furthermore, the FDA provided us with additional guidance on the
        expected presentation of the existing clinical data for EDSIVO™ to support the
        NDA filing.

        In June 2018, we held a Type C meeting and a Type B (pre-NDA) meeting with the
        FDA. We expect to submit the 505(b)(2) NDA for EDSIVO™ for the treatment of
        vEDS early in the fourth quarter of 2018. We also intend to request priority review
        for EDSIVO™ which, if granted, could result in a Prescription Drug User Free Act
        (PDUFA) action date in the late second quarter 2019. Additionally, the manuscript
        for the Paris (AP-HP) vEDS patient registry data has been submitted and is
        currently under peer review, and if published, will be included in support of our
        NDA but is not rate-limiting to submission of the NDA. [Emphasis added].

        85.      On August 3, 2017, Defendants caused the Company to file a Form 8-K with the

SEC and publish a press release announcing that the Company received gross proceeds of $46

million from this offering.

X.      ADDITIONAL BACKGROUND

        86.      On September 25, 2017, Defendants caused the Company to publish a press release

entitled “Acer Therapeutics Reports Positive Results From Pivotal Clinical Trial of EDSIVO™

(Celiprolol) for Treatment of Vascular Ehlers-Danlos Syndrome.” This press release discussed

the Ong Trial, describing it as its “retrospective source” and stated that it “. . . will use this pivotal

clinical data to support a New Drug Application (NDA) regulatory filing in the U.S. in the first

half of 2018.”

        87.      On April 9, 2018, Defendants caused the Company to file its Notice of Annual

Meeting of Shareholders to be held on May 14, 2018 on Form DEF 14A with the SEC (the “2018



                                                   33
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 34 of 66 PageID #: 150




Proxy Statement”). Accompanying the 2018 Proxy Statement was the Company’s Annual Report

on Form 10-K for the fiscal year ended December 31, 2017 (the “2017 Form 10-K”). The 2018

Proxy Statement asked Plaintiffs and other Company shareholders to vote on: (1) election of

directors; (2) approve Acer’s reincorporation in Delaware; and (3) approve the Acer 2018 Stock

Incentive Plan. The Audit Committee report was included in the 2018 Proxy Statement. Neither

the Audit Committee Report or the 2018 Proxy Statement mentioned EDVISO, vEDS, or disclosed

any significant deficiencies or material weaknesses in the design or operation of internal controls

that could adversely affect the Company’s ability to record, process, summarize and report

financial data, and any fraud, whether or not material, that involves management or other

employees who have a significant role in the Company’s internal controls.

       88.     On December 26, 2018, Defendants caused the Company to announce that the FDA

had accepted the Company’s NDA for EDSIVO for the treatment of vEDS in patients with a

confirmed type III collagen mutation, as well as the FDA’s grant of priority review of the NDA

and an assigned Prescription Drug User Fee Act (“PDUFA”) target action date of June 25, 2019.

       89.     Throughout the Relevant Period, Defendants caused the Company to make

materially false and misleading statements regarding the Company’s business, operational and

compliance policies.     Specifically, Defendants caused the Company to make false and/or

misleading statements and/or failed to disclose that: (1) the Company lacked sufficient data to

support filing EDSIVO’s NDA with the FDA for the treatment of vEDS; (2) the Ong Trial was an

inadequate and ill-controlled clinical study by FDA standards, and was comprised of an

insufficiently small group size to support EDSIVO’s NDA; (3) consequently, the FDA would

likely reject EDSIVO’s NDA; and (4) as a result, the Company’s public statements were materially

false and misleading at all relevant times.



                                                34
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 35 of 66 PageID #: 151




XI.    MATERIALLY FALSE AND MISLEADING STATEMENTS

       90.    On September 25, 2017, Defendants caused the Company to issue a press release

announcing Positive Results From Pivotal Clinical Trial of EDSIVO for the treatment of vEDS

(the “September 2017 Press Release”). Despite the Ong Trial’s small group size of only fifty-

three (53) participants, the September 2017 Press Release touted the Ong Trial as a comprehensive

study with positive results that would support the Company’s NDA for EDSIVO:

       Acer’s retrospective source verified analysis of the trial data, including the primary
       and secondary endpoints, confirmed the data from a previously published
       randomized controlled clinical study of celiprolol (1). Acer will use this pivotal
       clinical data to support a New Drug Application (NDA) regulatory filing in the U.S.
       in the first half of 2018.

                                           *     *    *

       The previously completed European study, published on October 30, 2010, in The
       Lancet, was stopped early having achieved statistical significance in its primary
       endpoints, with arterial dissection or rupture affecting 5 (20%) celiprolol patients
       and 14 (50%) subjects in the non-treated control group (hazard ratio [HR] 0.36;
       pvalue 0.04). The combined primary and secondary endpoints of intestinal or
       uterine rupture affected 6 (24%) celiprolol patients and 17 (61%) subjects in the
       non-treated control group (HR 0.31; p-value 0.01). The study was conducted in 53
       patients, who were randomly assigned either a twice daily treatment of celiprolol
       or no treatment. Mean duration of follow-up was 47 months prior to trial halt.

       91.    The September 2017 Press Release also included a statement by Pierre Boutouyrie

(“Boutouyrie”) M.D., Ph.D., co-director of the clinical pharmacology service at AP-HP, and

Principal Investigator for the published Celiprolol study. Boutouyrie touted “nearly two decades”

worth of data obtained on EDSIVO in vEDS patients and that the drug was the “standard of care”

for vEDS patients in France. Mr. Boutouyrie stated:

       We have studied celiprolol for nearly two decades in vEDS patients and this is the
       only drug to ever demonstrate a clinical benefit in this difficult to treat patient
       population in a randomized, controlled clinical study . . . . Having established
       celiprolol as the standard of care in France for vEDS patients, we are excited to
       collaborate with Acer to help bring celiprolol to U.S. patients who are suffering
       from this devastating, life-threatening disease.

                                                35
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 36 of 66 PageID #: 152




       92.     Additionally, the September 2017 Press Release included a statement by the

Company’s Chief Medical Officer, Robert D. Steiner, M.D., who stressed that the Company had

vetted the Ong Trial data, and that this data was a “critical element” of EDSIVO’s NDA:

       Our confirmation of the published celiprolol clinical data with an Acer-sponsored
       retrospective source verified analysis of the trial data represents a critical element
       of the clinical module in our NDA, which we are diligently building, along with
       current manufacturing, non-clinical and other components of the regulatory
       package.

       93.     Finally, the September 2017 Press Release included a statement by Defendant

Schelling, who touted the Ong Trial as a “robust” clinical study with endpoints verified by the

Company, which would “rapidly advance” EDSIVO’s product development:

       We continue to successfully rapidly advance our lead product candidate,
       EDSIVO™, a potential life-saving therapy for patients with vEDS, towards an
       NDA filing, which we expect to accomplish in the first half of 2018 . . . . In
       addition to source verifying a definitive Event-Free Survival endpoint from a
       previously completed robust clinical study, modernizing manufacturing and
       assembling other components of the regulatory package, we are executing on a
       number of key medical affairs focused initiatives for vEDS patients. Specifically,
       we are setting up Centers of Excellence to optimize patient care, and intend to
       develop a prospective vEDS Patient Registry and provide integrated care support
       programs.
       [Emphasis added].

       94.     The September 2017 press release was false and misleading because the Ong Trial

was not a “robust clinical trial.” In authorizing or otherwise supporting this press release,

Defendants knew or recklessly disregarded the above misrepresentation (namely, that the Ong

Trial was a robust clinical trial) based on each of their prior experiences with clinical trials and

NDA submissions to the FDA.

       95.     On November 13, 2017, Defendants caused the Company to publish a press release

announcing its financial and operational results for the third quarter of fiscal year 2017. In this

press release, Defendant Schelling states in relevant part:

                                                 36
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 37 of 66 PageID #: 153




       We became a public Nasdaq-listed company, closed a concurrent financing and
       announced positive results from our pivotal clinical trial of EDSIVO™, each a
       critical step in bringing us closer to our goal of becoming a leading
       pharmaceutical company that acquires, develops and commercializes therapies
       for the treatment of patients with serious rare and ultra-rare diseases with critical
       unmet medical need . . . . We continue to successfully advance our lead product
       candidate, EDSIVO™, a potential life-saving therapy for patients with vEDS.
       We believe that our current cash position will allow us to advance EDSIVO™
       through NDA submission with the FDA in the first half of 2018. As a public
       company, we look forward to advancing and expanding our pipeline with the goal
       of bringing multiple products to patients over the next several years. [Emphasis
       added].

       96.     The November 2017 press release was false and misleading because the Ong Trial

was not a “pivotal clinical trial” and the Company was not successfully advancing its lead product

candidate, EDSIVO. In authorizing or otherwise supporting this press release, Defendants knew

or recklessly disregarded the above misrepresentation (namely, that the Ong Trial was pivotal

clinical trial which would successfully advance EDSIVO as a NDA candidate) based on each of

their prior experiences with clinical trials and NDA submissions to the FDA.

       97.     On December 11, 2017, Defendants caused the Company to file a Prospectus

Supplement with the SEC. The purpose of this Supplemental Prospectus was to raise capital to

fund the Company’s efforts to bring EDSIVO to market. This Supplemental Prospectus also states:

       In September 2015, we met with the FDA to discuss the existing clinical data for
       EDSIVO™. At that meeting, the FDA agreed that additional clinical development
       is not needed and stated that we may submit a 505(b)(2) NDA for EDSIVO™ for
       the treatment of vEDS. [Emphasis added].

       98.     This Prospectus Supplement was false and misleading because the FDA did not

agree that additional clinical development is not needed for the approval of EDSIVO.            In

authorizing or otherwise supporting this language in the Supplemental Prospectus, the Director

Defendants knew or recklessly disregarded the above misrepresentation (namely, that the FDA

agreed that additional clinical development is not needed) based on each of their prior experiences



                                                37
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 38 of 66 PageID #: 154




with clinical trials and NDA submissions to the FDA.

       99.     On March 7, 2018, Defendants caused the Company to file its 2017 Form 10-K

which was signed by Defendants. Under the 2017 Form 10-K’s “Rationale for EDSIVO™

Treatment in vEDS” section heading, Defendants heavily relied upon the methodology and results

of the Ong Trial.

       100.    Additionally, under the 2017 Form 10-K’s “Registration Plan” section heading for

EDSIVO, Defendants touted their meeting with the FDA and indicated that the agency had

sanctioned the Ong Trial as a sufficient source of data to support the EDSIVO NDA:

       In September 2015, we met with the FDA to discuss the existing clinical data for
       EDSIVO™. At that meeting, the FDA agreed that an additional clinical trial is not
       likely needed and stated that we may submit a 505(b)(2) NDA for EDSIVO™ for
       the treatment of vEDS. The FDA indicated to us at that time that it expected that
       the 505(b)(2) NDA for EDSIVO™ is likely to qualify for priority review. Priority
       review provides an expedited six-month review cycle after acceptance of the NDA
       for filing, instead of the traditional ten-month review cycle, for drugs that treat a
       serious condition and demonstrate the potential to be a significant improvement in
       safety or effectiveness of the treatment, prevention, or diagnosis of the condition.
       The FDA determines whether an application will receive priority review at the time
       the application is accepted for filing.
       [Emphasis added]

       101.    Additionally, according to the 2017 Form 10-K, the Company had consulted with

the FDA regarding potential data gaps that could hinder the Company’s EDSIVO NDA filing.

According to the 2017 Form 10-K, Defendants had received additional guidance concerning these

gaps. Specifically, the 2017 Form 10-K stated:

       In May 2017, we held a Type C meeting with the FDA to discuss non-clinical and
       manufacturing data, and proactively identify whether there were any gaps for us to
       address in advance of a pre-NDA meeting. In our non-clinical data package, we are
       addressing a potential preclinical gap by conducting in vitro drug-drug interaction
       studies, which were missing from the Aventis MHRA dossier. We also reached
       agreement with the FDA regarding Chemistry, Manufacturing and Controls (CMC)
       specifications. Furthermore, the FDA provided us with additional guidance on the
       expected presentation of the existing clinical data for EDSIVO™ to support the
       NDA filing.

                                                 38
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 39 of 66 PageID #: 155




       We plan to have a pre-NDA meeting, which may consist of one or more consults,
       with the FDA in the second quarter of 2018. Subsequently, we expect to submit the
       505(b)(2) NDA for EDSIVO™ for the treatment of vEDS at the end of the first half
       of 2018.

       102.    Appended as exhibits to the 2017 Form 10-K were signed certifications pursuant to

the Sarbanes-Oxley Act of 2002 (“SOX”), wherein Defendants Schelling and Palmin certified that

“[t]he [2017 Form 10-K] fully complies with the requirements of section 13(a) or 15(d) of the

Securities Exchange Act of 1934[,]” and that “[t]he information contained in the [2017 Form 10-

K] fairly presents, in all material respects, the financial condition and results of operations of the

Company.”

       103.    The 2017 Form 10-K was false and misleading because (1) the Company now stated

that “the FDA agreed that an additional clinical trial is not likely needed” and did not provide any

explanation for this change in language from its earlier Prospectus Supplement (discussed herein);

(2) the Ong Trial was not robust or sufficient to support Acer’s EDSIVO NDA application; (3) the

FDA did not agree that an additional clinical trial is not likely needed; and (4) Director Defendants

knew or recklessly disregarded the above misrepresentations based on each of their prior

experiences with clinical trials and NDA submissions to the FDA.

       104.    On April 9, 2018, Defendants caused the Company to file its Notice of Annual

Meeting of Shareholders to be held on May 14, 2018 on Form DEF 14A with the SEC (the “2018

Proxy Statement”). Accompanying the 2018 Proxy Statement was the Company’s 2017 Form 10-

K. The 2018 Proxy Statement asked Plaintiffs and other Company shareholders to vote on: (1)

election of directors, (2) approve the Company’s reincorporation in Delaware, and (3) approve the

Company’s 2018 Stock Incentive Plan. The Audit Committee report was included in the 2018

Proxy Statement. Neither the Audit Committee Report or the 2018 Proxy Statement mentioned



                                                 39
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 40 of 66 PageID #: 156




EDVISO, vEDS, or disclosed any significant deficiencies or material weaknesses in the design or

operation of internal controls that could adversely affect the Company’s ability to record, process,

summarize and report financial data, and any fraud, whether or not material, that involves

management or other employees who have a significant role in the Company’s internal controls.

       105.    The 2018 Proxy Statement was false and misleading because (1) although it

represented that the Company maintains procedures regarding corporate governance and ethical

conduct, its Code of Ethics was disregarded as evidenced by the false and misleading statements

identified herein, (2) failed to disclose the weaknesses of the Ong Trial as discussed herein, (3) the

FDA had not agreed that additional clinical trials would not be needed, and (4) the Director

Defendants knew or recklessly disregarded the false and misleading statements or omissions based

on each of their prior experiences with clinical trials and NDA submissions to the FDA.

       106.    On July 31, 2018, Defendants caused the Company to file a Prospectus Supplement

with the SEC. The purpose of this Prospectus Supplement was to raise additional capital to fund

the Company’s efforts to bring EDSIVO to market. This Prospectus Supplement states:

       In September 2015, we met with the FDA to discuss the existing clinical data for
       EDSIVO™. At that meeting, the FDA agreed that an additional clinical trial is not
       likely needed and stated that we may submit a 505(b)(2) NDA for EDSIVO™ for
       the treatment of vEDS . . . .

       In May 2017, we held a Type C meeting with the FDA to discuss non-clinical and
       manufacturing data, and proactively identify whether there were any gaps for us to
       address in advance of a pre-NDA meeting. In our non-clinical data package, we are
       addressing a potential preclinical gap by conducting in vitro drug-drug interaction
       studies, which were missing from the Aventis MHRA dossier. We also reached
       agreement with the FDA regarding Chemistry, Manufacturing and Controls (CMC)
       specifications. Furthermore, the FDA provided us with additional guidance on the
       expected presentation of the existing clinical data for EDSIVO™ to support the
       NDA filing.

       In June 2018, we held a Type C meeting and a Type B (pre-NDA) meeting with the
       FDA. We expect to submit the 505(b)(2) NDA for EDSIVO™ for the treatment of
       vEDS early in the fourth quarter of 2018. We also intend to request priority review

                                                 40
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 41 of 66 PageID #: 157




       for EDSIVO™ which, if granted, could result in a Prescription Drug User Free Act
       (PDUFA) action date in the late second quarter 2019. Additionally, the manuscript
       for the Paris (AP-HP) vEDS patient registry data has been submitted and is
       currently under peer review, and if published, will be included in support of our
       NDA but is not rate-limiting to submission of the NDA. [Emphasis added].

       107.    The Prospectus Supplement was false and misleading because (1) the Company

now stated that “the FDA agreed that an additional clinical trial is not likely needed” and did not

provide any explanation for this change in language from its earlier Prospectus Supplement

(discussed herein), (2) the FDA did not agree that an additional clinical trial is not likely needed,

and (3) Director Defendants knew or recklessly disregarded the above misrepresentations based

on each of their prior experiences with clinical trials and NDA submissions to the FDA.

       108.    On October 29, 2018, Defendants caused the Company to issue a press release

announcing the Company’s submission of its NDA for EDSIVO to the FDA for the treatment of

vEDS (the “October 2018 Press Release”). The October 2018 Press Release contained a statement

by William Andrews (“Andrews”), M.D., FACP, Chief Medical Officer of the Company.

Andrews’s statement acclaimed EDSIVO’s NDA as the culmination of the “extensive efforts” of,

inter alia, the Company’s employees and clinical sites, and the Company’s continued work with

the FDA as the FDA reviewed EDSIVO’s NDA. Specifically, the Andrews’ statement in the

October 2018 Press Release stated:

       Our NDA submission represents the culmination of extensive efforts of our
       employees, investigators, clinical trial sites, contract research organizations,
       caregivers and patients . . . . We now look forward to continuing to work with the
       FDA as they review our NDA, with hopes to make EDSIVO™ available as quickly
       as possible in the U.S. We are grateful to the vEDS patient and advocacy
       community for their continued involvement, support and feedback as we work
       together to advance EDSIVO™, which has the potential to be a significant step
       forward in the care of patients with this devastating disease.

       109.    On December 26, 2018, Defendants caused the Company to issue a press release

announcing the FDA’s acceptance of, and grant of priority review for, the EDSIVO NDA (the

                                                 41
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 42 of 66 PageID #: 158




“December 2018 Press Release”).          The December 2018 Press Release boasted that the FDA’s

grant of priority review for EDSIVO’s NDA indicated that EDSIVO “offer[ed] a significant

improvement in treatment or provide[d] treatment where no satisfactory alternative therapy

exists.”

           110.   The December 2018 Press Release also included a statement by Andrews, again

acclaiming EDSIVO’s NDA, this time as the product of the Company’s “hard work, passion and

complete dedication[,]” which the Company would continue to exert alongside the FDA as

EDSIVO’s NDA was reviewed by the FDA. Specifically, Andrews’ statement in the December

2018 Press Release stated:

           The acceptance of our NDA for EDSIVO™ is an important step in our efforts to
           help patients with vEDS, who suffer with a devastating disease that currently has
           no approved treatment . . . . We have had the honor of learning about the significant
           challenges of living with vEDS directly from patients and their families. This has
           in large part driven the hard work, passion and complete dedication that our small
           team has given to this effort, and we will continue to do so as the FDA reviews our
           NDA for EDSIVO™. We are excited about the possibility of making EDSIVO™
           available in the U.S. for patients in the near future.

           111.   On March 7, 2019, Defendants caused the Company to file an Annual Report on

Form 10-K with the SEC, announcing the Company’s financial and operating results for the fiscal

year ended December 31, 2018 (the “2018 Form 10-K”), which was signed by each of the

Defendants. Under the 2018 Form 10-K’s “Rationale for EDSIVO™ Treatment in vEDS” section

heading, Defendants again heavily relied upon the methodology and results of the Ong Trial.

Under the 2018 Form 10-K’s “Registration Plan” section heading for EDSIVO, Defendants touted

the FDA’s acceptance of EDSIVO’s NDA for priority review, which purportedly meant that

EDSIVO “offer[ed] a significant improvement in treatment or provide[d] treatment where no

satisfactory alternative therapy exists.” Under the same section heading, Defendants touted “a

manuscript for the Paris (AP-HP) vEDS patient registry data” that was “submitted for publication

                                                    42
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 43 of 66 PageID #: 159




in a top-tier cardiology journal” and currently under peer review. According to the 2018 Form 10-

K, “[i]f published, [Defendants would] submit the manuscript to the FDA for review as part of our

NDA and as supplemental data to the Ong trial.”

       112.    Finally, the 2018 Form 10-K touted the risk profile of its drug candidates:

       Our product candidates are believed to present a comparatively de-risked profile,
       having one or more of a favorable safety profile, clinical proof-of-concept data,
       mechanistic differentiation, and an accelerated path for development, which may
       include utilizing expedited programs (such as Priority Review) established by the
       FDA and/or using the regulatory pathway established under section 505(b)(2) of
       the Federal Food, Drug and Cosmetic Act (“FFDCA”) that allows an applicant to
       rely at least in part on third-party data for approval, which may expedite the
       preparation, submission, and approval of a marketing application.

       113.    Appended as exhibits to the 2018 Form 10-K were signed SOX certifications

wherein Defendants Schelling and Palmin certified that “[t]he [2018 10-K] fully complies with the

requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934[,]” and that “[t]he

information contained in the [2018 10-K] fairly presents, in all material respects, the financial

condition and results of operations of the Company.”

       114.    The 2018 Form 10-K was false and misleading because the Director Defendants

knew or recklessly disregarded that the Ong Trial was inadequate and otherwise deficient (as

discussed herein) to support approval of the Company’s EDSIVO NDA application based on each

of their prior experiences with clinical trials and NDA submissions to the FDA.

       115.    On April 12, 2019, Defendants caused the Company to file its Notice of Annual

Meeting of Shareholders to be held on May 17, 2019 on Form DEF 14A with the SEC (the “2019

Proxy Statement”). Accompanying the 2019 Proxy Statement was the Company’s 2018 Form 10-

K. The Audit Committee Report was included in the 2018 Proxy Statement. Neither the Audit

Committee Report or the 2019 Proxy Statement mentioned EDVSIVO, vEDS, or disclosed any

significant deficiencies or material weaknesses in the design or operation of internal controls that

                                                43
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 44 of 66 PageID #: 160




could adversely affect the Company’s ability to record, process, summarize and report financial

data, and any fraud, whether or not material, that involves management or other employees who

have a significant role in the Company’s internal controls.

       116.    The 2019 Proxy Statement was false and misleading because (1) although it

represented that the Company maintains procedures regarding corporate governance and ethical

conduct, its Code of Ethics was disregarded as evidenced by the false and misleading statements

identified herein, (2) failed to disclose the weaknesses of the Ong Trial as discussed herein, (3) the

FDA had not agreed that additional clinical trials would not be needed, and (4) the Director

Defendants knew or recklessly disregarded the false and misleading statements or omissions based

on each of their prior experiences with clinical trials and NDA submissions to the FDA.

       117.    On April 15, 2019, the American College of Cardiology published the results from

its long-term observational study to determine the long-term outcomes associated with vascular

Ehlers-Danlos Syndrome (vEDS) in the Journal of the American College of Cardiology (“JACC”).

This observational study describes outcomes in 144 COL3A1-positive vEDS patients clinically

monitored and treated at the French National Referral Center for Rare Vascular Diseases between

the years 2000 and 2017. On April 16, 2019, Defendants caused the Company to publish a press

release discussing this long-term observational study. On May 14, 2019, Defendants caused the

Company to issue a press release regarding its first quarter 2019 financial results and providing a

corporate update again discussing this long-term observational study.

       118.    When issuing the April 16, 2019 and May 14, 2019 press releases, Defendants

caused the Company to omit relevant information contained in the long-term observational study,

namely:

       It is difficult to formally assess this beneficial effect in the absence of a placebo-
       controlled prospective trial, because other confounders might have influenced this

                                                 44
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 45 of 66 PageID #: 161




         observation. In that regard, it can be argued that there is still no study that
         definitively proves that celiprolol affects mortality or vascular events.

         119.   In addition to the reasons stated above, the statements referenced above were

materially false and misleading because Defendants made false and/or misleading statements, as

well as failed to disclose material adverse facts about the Company’s business, operational and

compliance policies. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that (1) the Company lacked sufficient data to support filing EDSIVO’s NDA

with the FDA for the treatment of vEDS; (2) the Ong Trial was an inadequate and ill-controlled

clinical study by FDA standards, and was comprised of an insufficiently small group size to

support EDSIVO’s NDA; (3) consequently, the FDA would likely reject EDSIVO’s NDA; and

(4) as a result, the Company’s public statements were materially false and misleading at all relevant

times.

XII.     THE TRUTH BEGINS TO EMERGE

         120.   On January 28, 2019, an article entitled “Why experts say Acer is unlikely to get

FDA nod for vEDS drug” in Pharmaceutical Technology. That article states in relevant part:

         Acer Therapeutics’ Edsivo (celiprolol) is not expected to win approval from the US
         Food and Drug Administration (FDA) for vascular Ehlers-Danlos syndrome
         (vEDS), as the registrational trial was too small and not well-controlled, according
         to experts.

                                              *    *    *

         The study that the approval of Edsivo would be based on was not well-designed,
         with an overall small trial size, said vEDS expert Dr Harry Dietz, Co-director of
         the Medical Genetics Fellowship Training Programme and Professor of Paediatrics
         at The Johns Hopkins Hospital, Baltimore, Maryland, US.

         Only 53 patients were enrolled in the trial, indicating recruitment was likely to have
         been challenging, said Dietz, pointing out the trial was almost half the size that was
         initially targeted.

                                              *     *   *

                                                  45
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 46 of 66 PageID #: 162




        Besides the low patient figures, the imbalance between the experimental and
        control arms in terms of patients with the COL3A1 mutation means the results are
        also insufficient for FDA approval, said Dr Dietz and Dr Grossfeld.

        121.   On June 25, 2019, Defendants caused the Company to issue a press release entitled

“Acer Therapeutics Receives Complete Response Letter from U.S. FDA for use of EDSIVO™

(celiprolol) in vEDS Patients” (the “June 2019 Press Release”), disclosing that the FDA had

rejected the Company’s NDA for EDSIVO. The June 2019 Press Release cited the need for an

“adequate and well-controlled trial” evaluating EDSIVO’s effectiveness in reducing the risk of

clinical events in patients with vEDS. Specifically, the June 2019 Press Release stated:

        Acer Therapeutics Inc. (Nasdaq: ACER), a pharmaceutical company focused on
        the acquisition, development and commercialization of therapies for serious rare
        and life-threatening diseases with significant unmet medical needs, today
        announced it has received a Complete Response Letter (CRL) from the U.S. Food
        and Drug Administration (FDA) regarding its New Drug Application (NDA) for
        EDSIVO™ for the treatment of vascular Ehlers-Danlos syndrome (vEDS). The
        CRL states that it will be necessary to conduct an adequate and well-controlled
        trial to determine whether celiprolol reduces the risk of clinical events in patients
        with vEDS. Acer plans to request a meeting to discuss the FDA’s response.

        “We remain committed to working closely with the FDA to fully understand its
        response,” said Chris Schelling, CEO and Founder of Acer. “We expect to respond
        to the FDA in the third quarter of this year.” [Emphasis added].

        122.   That same day, Reuters published an article titled “FDA declines to approve Acer

Therapeutics’ rare genetic disorder treatment” (the “Reuters Article”). In discussing the FDA’s

rejection of the Company’s FDA, the Reuters Article noted, among other things, how “[t]he small

group size” of the Ong Trial had “raised questions among experts about the adequacy of the trial

results.”

        123.   Also, on June 25, 2019, the Marfan Foundation published an article entitled “The

Marfan Foundation Statement on Celiprolol” which stated in relevant part:

        The Marfan Foundation, as well as representatives of its Professional Advisory

                                                 46
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 47 of 66 PageID #: 163




       Board, have reviewed the underlying studies of the drug and agree that celiprolol
       does not warrant designation as a sole approved drug for the treatment of people
       with vEDS (see background below). The Foundation recommends that registries of
       affected individuals with COL3A1 mutations be assembled quickly to facilitate
       informative clinical trials.

                                            *    *    *

       The consensus expressed at the international vascular Ehlers-Danlos syndrome
       meeting in Amsterdam in May 2018 emphasized the need for a large and well-
       controlled clinical trial of celiprolol in vEDS and the eagerness of the international
       medical community to assist in this effort.

       124.    Following this news, the Company’s stock price fell $15.16 per share, or 78.63%,

to close at $4.12 per share on June 25, 2019.

       125.    On July 5, 2019, the Company filed a Form 8-K with the SEC and issued a press

release and announced a corporate restructuring initiative which included a reduction of

approximately 60% of its full-time workforce of 48 employees (reduced to 19) and a halt of pre-

commercial activities for EDSIVO™ in light of the Complete Response Letter (“CRL”) received

from the FDA regarding its NDA for EDSIVO.

       126.    On this news and on July 5, 2019, the Company’s stock price fell from its opening

of $3.69 to close at $3.41.

XIII. SUBSEQUENT EVENTS

       127.    On August 5, 2019, the Company filed a Form 8-K with the SEC disclosing that it

hosted a conference call and webcast on July 31, 2019 to discuss a detailed update on each of its

pipeline programs and attached its Pipeline Update Presentation.          In this presentation, the

Company acknowledged the CRL and stated that it is working to “. . . determine the optimal path

forward.” In this presentation, the Company listed the EDSIVO “CRL and Next Steps” as follows:

           •   Submit a Type A meeting request, to make sure we fully understand the
               FDA’s thought process for the CRL;



                                                47
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 48 of 66 PageID #: 164




           •   Depending on outcome, consider submission of a Formal Dispute
               Resolution Request (FDRR);

           •   Depending on Issues and outcomes, we may be able to resubmit our NDA,
               but no assurances;

           •   The entire process will likely take many months and possibly a year or more
               to reach final outcome; and

           •   We will provide updates as appropriate and may discontinue the process at
               any point where risk/benefit no longer justifies continued resources

       128.    On January 2, 2020, Defendants caused the Company to file a Form 8-K with the

SEC (the “1/2/20 Form 8-K”), announcing it was appealing the FDA’s June 24, 2019 adverse CRL.

In the 1/2/20 Form 8-K, the Company stated:

       On December 30, 2019, the Company submitted a Formal Dispute Resolution
       Request to the Office of New Drugs of the United States Food and Drug
       Administration (“FDA”), appealing the previously announced Complete Response
       Letter that the Company received from the FDA on June 24, 2019 regarding its
       New Drug Application for EDSIVOTM (celiprolol) for the treatment of vascular
       Ehlers-Danlos syndrome in patients with a confirmed type III collagen (COL3A1)
       mutation.

       129.    The 1/2/20 Form 8-K also attached a Corporate Presentation “. . . that will be

available on the Investor Relations page of the Company’s website at https://acertx.com/investor-

relations and will be used at investor and other meetings.”   In this presentation, the Company

listed the EDSIVO “CRL and Next Steps” as follows:




                                               48
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 49 of 66 PageID #: 165




       130.   On March 18, 2020, Defendants caused the Company to file a Form 8-K with the

SEC (the “3/18/20 Form 8-K”) and attached a press release announcing the FDA’s denial of its

appeal to the FDA’s June 24, 2019 adverse CRL. The press release states:

       [T]he Office of New Drugs (OND) of the U.S. Food and Drug Administration
       (FDA) has denied Acer’s appeal of the Complete Response Letter (CRL) in relation
       to the New Drug Application (NDA) for EDSIVO™. In its Appeal Denied letter,
       the OND describes possible paths forward for Acer to explore that could provide
       the substantial evidence of effectiveness needed to support a potential resubmission
       of the EDSIVO™ NDA for the treatment of patients with vascular Ehlers-Danlos
       syndrome (vEDS) with a confirmed COL3A1 mutation.

       “We appreciate the OND’s time and attention in thoughtfully considering this
       FDRR,” said Chris Schelling, CEO and Founder of Acer. “While neither
       resubmission nor the prospect of approval of the EDSIVO™ NDA is assured, we
       are evaluating our possible next steps with the goal of resubmission of the
       EDSIVO™ NDA.”

       131.   On June 16, 2020, the District Court in the Securities Class Action filed its

Memorandum Opinion and Order (ECF 54) substantially denying the Motion to Dismiss filed by

the Company and Defendants Schelling and Palmin.


                                               49
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 50 of 66 PageID #: 166




       132.      On July 14, 2020, Defendants caused the Company to file a Form 8-K with the SEC

(the “7/14/20 Form 8-K”) announcing that it had “. . . updated its Corporate Presentation that will

be   available     on   the   Investor   Relations   page   of   the   Company’s      website    at

https://acertx.com/investor-relations and will be used at investor and other meetings.” This

Corporate Presentation was updated to add a COVID 19 drug and also updated the Company’s

discussion of EDSIVO:




                                                50
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 51 of 66 PageID #: 167




XIV. COURT’S MEMORANDUM OPINION AND ORDER
     IN THE SECURITIES CLASS ACTION

       133.    In the Securities Class Action, on June 16, 2020, Judge Gregory H. Wood issued a

Memorandum Opinion and Order (ECF 43) (“Order”) on the defendants’ motion to dismiss the

securities class action plaintiff’s complaint. Below are excerpts from that Order:

       Skiadas has plausibly alleged that Defendants’ statements about what the FDA
       “agreed to” were false or misleading. In the 2017 Offering Documents, Defendants
       stated that “the FDA agreed” at a September 2015 meeting that “additional clinical
       development is not needed and stated that we may submit a 505(b)(2) NDA for
       EDSIVO for the treatment of vEDS.” SAC ¶ 106. Similarly, in its 2017 Form 10-
       K, Defendants stated that “the FDA agreed” at the September 2015 meeting “that
       an additional clinical trial is not likely needed and stated that we may submit a
       505(b)(2) NDA for EDSIVO for the treatment of vEDS.” Id. ¶ 108. And in the
       2018 Offering Documents, Defendants repeated the statement from the 2017 Form
       10-K. Id. ¶ 112.


                                                51
    Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 52 of 66 PageID #: 168




        The parties disagree about whether these statements were false or misleading
        because they disagree what these statements represent the FDA “agreed to.”
        Skiadas argues that a reasonable investor would have understood these statements
        to represent that the FDA agreed that no additional clinical development was
        necessary for the FDA to approve the EDSIVO NDA. Defendants argue that a
        reasonable investor would have understood these statements to concern only
        whether Acer could submit the EDSIVO NDA.

        The challenged statements are ambiguous. Skiadas argues that the challenged
        statements are unqualified. Defendants stated that the FDA agreed that “an
        additional clinical trial is not likely needed[,]” full stop. And while the second
        clause of these sentences discuss submission, the first and second clauses are joined
        by the word “and.” That “and” does not unambiguously suggest a logical
        relationship between the two clauses. To see why “and” might be insufficient,
        imagine that allegedly false statements included a “so.” Then the above statement
        would have read that the FDA agreed “that an additional clinical trial is not likely
        needed and so stated that we may submit a 505(b)(2) NDA for EDSIVO.” That
        “so” would have signified that the second clause logically related to the first.
        Because the FDA agreed, Acer could submit its NDA. So, Skiadas argues, that the
        second clause of these sentences focuses on submission is largely irrelevant.2

        Consider another example. Imagine that a friend tells you “John has arrived, and I
        need to go to the grocery store.” Does the fact that John has arrived tell you anything
        about your friend’s planned food-shopping trip? And conversely, does the fact that
        your friend needs to go to the grocery store tell you anything about John’s arrival?
        The answer to both questions is no. Your friend just chose to express two unrelated
        ideas in the same sentence. Skiadas argues that the same is true here.

        Skiadas also argues that subsequent events bolster the argument that a reasonable
        investor would have interpreted Defendants’ statements as referring to EDSIVO
        approval, not submission. When the FDA issued its CRL stating that a clinical trial
        was necessary for EDSIVO approval, Acer’s stock price nosedived. Id. ¶ 11.
        Skiadas urges the Court to infer that investors expected the FDA to approve
        EDSIVO without another expensive clinical trial and that the Offering Documents
        contributed to this misimpression.

        Yet Defendants argue that a reasonable investor would have understood the
        challenged statements as about NDA submission, not approval. Defendants lean
        heavily on the second half of these statements, both of which focus on submission.
        See, e.g., id. ¶ 108 (alleging that the FDA told Defendants “that an additional
        clinical trial is not likely needed and stated that we may submit a 505(b)(2) NDA


2
        “To be sure, the mere fact that a disclosure could be redrafted to be clearer does not itself
render the initial statement ambiguous. Statements can almost always be redrafted to be clearer
with the benefit of hindsight. The Court offers this example to illustrate that the first half of the
challenged statement, as drafted, does not unambiguously refer to submission.”
                                                  52
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 53 of 66 PageID #: 169




       for EDSIVO for the treatment of vEDS” (emphasis added)). As noted above, the
       second half of the sentence is not dispositive. But Defendants are correct that this
       context weighs in favor of construing the statements to be about submission, not
       approval.

       Because the challenged statements are ambiguous, the Court cannot dismiss
       Skiadas’ claims based on those statements as a matter of law. At the motion to
       dismiss stage of a securities fraud action, “the court reads ambiguities” in
       challenged statements “in [the plaintiff’s] favor.” Umbach v. Carrington Inv.
       Partners, No. 3:08CV484 (EBB), 2009 WL 413346, at *6 (D. Conn. Feb. 18,
       2009). That is simply an application of the maxim that a court must draw all
       reasonable inferences in the plaintiff’s favor on a motion to dismiss. Defendants’
       statements were ambiguous, so the Court must construe them as referring to
       EDSIVO approval, not submission, at this stage.

       Construing the challenged statements to be about EDSIVO approval—as the Court
       must—Skiadas has plausibly alleged that the statements were false or misleading.
       Skiadas alleges that the FDA did not, in fact, agree that no further clinical
       development was necessary before it would approve EDSIVO. And the FDA
       rejected Acer’s NDA in a CRL and noted that Acer would need to conduct a well-
       designed clinical trial before it would consider approving EDSIVO. The FDA’s
       statement in the CRL makes plausible the allegation that the FDA never agreed that
       no further clinical development was necessary before it would approve EDSIVO.
       So Skiadas has satisfied his burden to plead that Defendants’ statements about what
       the FDA “agreed to” were false or misleading.

       Skiadas also alleges that Defendants’ statements in their 2017 Form 10-K and 2018
       Offering Documents that the “FDA provided us with additional guidance on the
       expected presentation of the existing clinical data for EDSIVO™ to support the
       NDA filing” was false or misleading. SAC ¶¶ 110, 114. Skiadas alleges that these
       statements were false or misleading because they “led investors to believe that the
       Ong Trial data were sufficient to support FDA approval.” Id. ¶¶ 111, 115. But that
       is not so. No reasonable investor could interpret the statement that the FDA
       “provided . . . guidance on the expected presentation of existing clinical data” to
       mean that the FDA had indicated that the Ong Trial data were adequate to assure
       FDA approval of EDSIVO. And Skiadas has alleged no facts to suggest that the
       FDA did not provide Acer “guidance” on its expected presentation. That the FDA
       ultimately rejected the Acer’s NDA for EDSIVO Skiadas does not suggest that the
       FDA did not provide Acer with guidance about how to present existing data.
       Skiadas has thus failed to allege that the statements were false or misleading.

See Order at pp. 15-18.

XV.    DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       134.   Plaintiffs bring this action derivatively in the right and for the benefit of the

                                               53
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 54 of 66 PageID #: 170




Company to redress injuries suffered and to be suffered as a direct and proximate result of the

breaches of fiduciary duties and gross mismanagement by Defendants.

          135.   Plaintiffs will adequately and fairly represent the interests of the Company and its

shareholders in enforcing and prosecuting its rights and have retained counsel competent and

experienced in derivative litigation.

          136.   Plaintiffs are current owners of Acer stock. Plaintiffs understands their obligation

to hold stock throughout the duration of this action and are prepared to do so.

          137.   During the wrongful course of conduct at the Company, the Board consisted of the

Director Defendants. Because of the facts set forth throughout this Amended Complaint, demand

on the Board to institute this action is not necessary because such a demand would have been a

futile and useless act.

          138.   The Acer Board is currently comprised of Defendants Aselage, Schelling, Griffin,

Dunn and Amello. Thus, Plaintiffs are required to show that a majority of the Demand Defendants,

i.e., three (3), cannot exercise independent objective judgment about whether to bring this action

or whether to vigorously prosecute this action.

          139.   The Director Defendants face a substantial likelihood of liability in this action

because they caused the Company to issue false and misleading statements concerning its future

prospects. Because of their advisory, executive, managerial, and directorial positions with the

Company, each of the Director Defendants had knowledge of material non-public information

regarding the Company and was directly involved in the operations of the Company at the highest

levels.

          140.   The Director Defendants either knew or should have known of the false and

misleading statements that were issued on the Company’s behalf and took no steps in a good faith



                                                  54
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 55 of 66 PageID #: 171




effort to prevent or remedy that situation.

        141.    The Director Defendants (or at the very least a majority of them) cannot exercise

independent objective judgment about whether to bring this action or whether to vigorously

prosecute this action. For the reasons that follow, and for reasons detailed elsewhere in this

complaint, Plaintiffs have not made (and should be excused from making) a pre-filing demand on

the Board to initiate this action because making a demand would be a futile and useless act.

        142.    The Director Defendants approved and/or permitted the wrongs alleged herein to

have occurred and participated in efforts to conceal or disguise those wrongs from the Company’s

stockholders or recklessly and/or with gross negligence disregarded the wrongs complained of

herein and are therefore not disinterested parties.

        143.    The Director Defendants authorized and/or permitted the false statements to be

disseminated directly to the public and made available and distributed to shareholders, authorized

and/or permitted the issuance of various false and misleading statements, and are principal

beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully prosecute such

a suit even if they instituted it.

        144.    Because of their participation in the gross dereliction of fiduciary duties, and

breaches of the duties of due care, good faith, and loyalty, Director Defendants are unable to

comply with their fiduciary duties and prosecute this action.

        145.    Additionally, each of the Director Defendants received payments, benefits, stock

options, and other emoluments by virtue of their membership on the Board and their control of the

Company.

        A.      Defendant Schelling

        146.    Defendant Schelling is not disinterested or independent, and therefore, is incapable



                                                 55
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 56 of 66 PageID #: 172




of considering demand because Defendant Schelling (as CEO of the Company) is an employee of

the Company who derives substantially all of his income from his employment with the Company,

making him not independent.          From 2017 through 2019, Defendant Schelling received

compensation from the Company in the amount of $2,602,669, consisting of salary, bonus, and

option awards, and during a period when the Company was generating no revenue. As such,

Defendant Schelling cannot independently consider any demand to sue himself for breaching his

fiduciary duties to the Company, because that would expose him to liability and threaten his

livelihood.

        147.    This lack of independence and financial benefits received by Defendant Schelling

renders him incapable of impartially considering a demand to commence and vigorously prosecute

this action.

        148.    In addition, Defendant Schelling is a defendant in the Securities Class Action and

faces significant liability as Defendants’ motion to dismiss in that action has been denied and the

case is proceeding.

        149.    As such, Defendant Schelling cannot independently consider any demand to sue

himself for breaching his fiduciary duties to the Company, because that would expose him to

liability and threaten his livelihood.

        B.      Defendants Griffin, Amello and Dunn

        150.    Defendants Griffin, Amello, and Dunn are members of the Company’s Audit

Committee.

        151.    Pursuant to the Company’s Audit Committee Charter, the members of the Audit

Committee are responsible for, inter alia, inquiring of and reviewing “any disclosures made to the

Committee by the Company’s chief executive officer and chief financial officer (or persons



                                                56
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 57 of 66 PageID #: 173




performing such functions) during their certification process for the Company’s Form 10-K and

Forms 10-Q as to the existence of any significant deficiencies or material weaknesses in the design

or operation of internal controls that could adversely affect the Company’s ability to record,

process, summarize and report financial data, and any fraud, whether or not material, that involves

management or other employees who have a significant role in the Company’s internal controls.”

       152.    Defendants Griffin, Amello, and Dunn, and during the times each served on this

committee, breached their fiduciary duties of due care, loyalty, and good faith, because the Audit

Committee, inter alia, allowed or permitted false and misleading statements to be disseminated in

the Company’s SEC filings and other disclosures and, otherwise failed to ensure that adequate

internal controls were in place regarding the serious business reporting issues and deficiencies

described above. Therefore, Defendants Griffin, Amello, and Dunn face a substantial likelihood

of liability for their breach of fiduciary duties and any demand upon them is futile.

       C.      Defendants Aselage, Schelling, Griffin, Dunn and Amello

       153.    Defendants Aselage, Schelling, Griffin, Dunn and Amello each have a history

working for other pharmaceutical companies which companies pursued clinical trials and drug

approvals with the FDA. With this prior experience, each of them knew or recklessly disregarded

NDA requirements, including but not limited to, clinical trial requirements. Defendants Aselage,

Schelling, Griffin, Dunn and Amello ignored their prior experience and permitted the false and

misleading statements as alleged herein.

       154.    In violation of the Company’s Code of Ethics, Defendants Aselage, Schelling,

Griffin, Dunn and Amello conducted little, if any, oversight of the Company’s internal controls

over public reporting and disclosures, and of the Company’s scheme to perpetuate the false and

misleading statements to the public regarding EDSIVO receiving FDA approval as set forth herein.



                                                57
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 58 of 66 PageID #: 174




       155.    Additionally, during this time, Defendants Aselage, Schelling, Griffin, Dunn and

Amello were excessively compensated while the Company was generating no revenue.

       D.      Defendants Aselage, Schelling, Griffin, Dunn and Amello

       156.    Defendants Aselage, Schelling, Griffin, Dunn and Amello each signed the false and

misleading 2017 Form 10-K, which falsely represented Defendants’ statements about what the

FDA “agreed to” that were false and/or misleading. For example, in its 2017 Form 10-K,

Defendants stated that “the FDA agreed” at the September 2015 meeting “that an additional

clinical trial is not likely needed and stated that we may submit a 505(b)(2) NDA for EDSIVO for

the treatment of vEDS.” The 2017 Form 10-K was found to contain false and misleading

statements for pleading purposes in the Securities Class Action. See, e.g., Judge Gregory Woods

Memorandum Opinion and Order (ECF 54) in the Securities Class Action at p. 20 (“Any competent

speaker of the English language could tell you that a statement that something is “not needed” is

different from a statement that it is “not likely needed.” Defendants’ decision to alter the wording

of their public statements suggests that the first statement was inaccurate.”)

XVI. DAMAGE TO THE COMPANY

       157.    Defendants’ faithless acts and omissions, breaches of fiduciary duty and violations

of the federal securities laws and state law have severely damaged and will continue to damage

the Company. By engaging in the aforementioned unlawful scheme, Defendants: (1) caused the

Company to issue materially false and misleading statements to its shareholders and the investment

community; (2) caused the Company common stock to trade at artificially inflated prices, exposing

the Company to millions of dollars in potential civil, regulatory and criminal liability to investors

and regulators, including the SEC; and (3) exposed the Company to tens of millions of dollars in

legal fees to investigate this misconduct and to defend the Company in the Securities Class Action.



                                                 58
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 59 of 66 PageID #: 175




       158.    Moreover, these actions have irreparably damaged the Company’s goodwill and

reputation. For at least the foreseeable future, the Company will suffer from what is known as the

“liar’s discount,” a term applied to the stocks of companies who have been implicated in illegal

behavior and have misled the investing public, such that the Company’s ability to raise equity

capital or debt on favorable terms in the future is now impaired.

XVII. CAUSES OF ACTION

                                  FIRST CAUSE OF ACTION

               (Against Director Defendants For Breach Of Fiduciary Duties)

       159.    Plaintiffs incorporate by reference and re-allege each and every allegation

contained above, as though fully set forth herein.

       160.    Defendants owe the Company fiduciary obligations. By reason of their fiduciary

relationships, Defendants owed and owe the Company the highest obligation of good faith, fair

dealing, loyalty, and due care.

       161.    Defendants violated and breached their fiduciary duties of care, loyalty, reasonable

inquiry, and good faith.

       162.    Defendants engaged in a sustained and systematic failure to properly exercise their

fiduciary duties. In breach of their fiduciary duties owed to the Company, Defendants failed to

disclose that: (1) the Company lacked sufficient data to support filing EDSIVO’s NDA with the

FDA for the treatment of vEDS; (2) the Ong Trial was an inadequate and ill-controlled clinical

study by FDA standards, and was comprised of an insufficiently small group size to support

EDSIVO’s NDA; (3) consequently, the FDA would likely reject EDSIVO’s NDA; and (4) as a

result, the Company’s public statements were materially false and misleading at all relevant times.

       163.    Defendants had actual knowledge of the above misrepresentations and omissions



                                                59
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 60 of 66 PageID #: 176




of material facts set forth herein, or acted with reckless disregard for the truth, in that they failed

to ascertain and to disclose such facts, even though such facts were available to them.

       164.    As a direct and proximate result of Defendants’ failure to perform their fiduciary

obligations, the Company has sustained significant damages. As a result of the misconduct alleged

herein, Defendants are liable to the Company.

       165.    As a direct and proximate result of Defendants’ breach of their fiduciary duties, the

Company has suffered damage, not only monetarily, but also to its corporate image and goodwill.

Such damage includes, among other things, costs associated with defending securities lawsuits,

severe damage to the share price of the Company, resulting in an increased cost of capital, the

waste of corporate assets, and reputational harm.

                                 SECOND CAUSE OF ACTION

                         (Against Defendants For Unjust Enrichment)

       166.    Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

       167.    As a result of the conduct described above, Defendants have been unjustly enriched

at the expense of the Company.

       168.    Further, Defendants received tens of thousands of dollars in cash bonuses and

equity incentive compensation by causing the Company to issue materially false and misleading

statements to the investment community that exposed it to millions of dollars in potential liability

to investors and regulators. Defendants should be required to disgorge the gains which they

obtained and/or will otherwise unjustly obtain at the expense of the Company. A constructive trust

for the benefit of the Company should be imposed thereon.

       169.    All the stock sales proceeds and cash bonus and equity compensation payments



                                                  60
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 61 of 66 PageID #: 177




provided to Defendants were at the expense of the Company. The Company received no benefit

from these stock sales proceeds and payments. The Company was damaged by such stock sales

proceeds and payments.

       170.    Plaintiffs, as shareholders and representatives of the Company, seek restitution

from Defendants, and seek an order of this Court disgorging all profits, benefits, and other

compensation obtained by Defendants, as a result of their wrongful conduct and fiduciary

breaches.

                                 THIRD CAUSE OF ACTION

                          (Against Defendants For Abuse Of Control)

       171.    Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

       172.    Defendants breached their fiduciary duties which allowed them to abuse their

ability to control and influence the Company.

       173.    As a direct and proximate result of Defendants’ actions, the Company sustained

significant damages. As a result of the misconduct alleged herein, Defendants are liable to the

Company.

                                FOURTH CAUSE OF ACTION

                     (Against Defendants For Waste Of Corporate Assets)

       174.    Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

       175.    As a result of the foregoing, and by failing to properly consider the interests of the

Company and its shareholders, Defendants have caused the Company to waste valuable corporate

assets, to incur many millions of dollars of legal liability and costs to defend unlawful actions, to



                                                 61
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 62 of 66 PageID #: 178




engage in internal investigations, and to lose financing from investors and business from future

customers who no longer trust the Company.

       176.    As a result of the waste of corporate assets, Defendants are each liable to the

Company.

                                  FIFTH CAUSE OF ACTION

                 (Against Defendants For Indemnification And Contribution)

       177.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       178.    The misconduct of Defendants described above has exposed the Company to

significant liability under various federal and state laws.

       179.    The Company is alleged to be liable to private persons, entities, and/or classes by

virtue of many of the same facts alleged herein.

       180.    Defendants have caused the Company to suffer substantial harm through their

misconduct.

       181.    The Company is entitled to contribution and indemnification from Defendants in

connection with all such claims that have been, are, or may be asserted against the Company by

virtue of Defendants’ misconduct.

                                  SIXTH CAUSE OF ACTION

         (Against Defendants For Violations Of Section 14(a) Of The Exchange Act)

       182.    Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

       183.    The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf



                                                 62
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 63 of 66 PageID #: 179




of Defendants. The Section 14(a) claims alleged herein do not allege and do not sound in fraud.

Plaintiffs specifically disclaims any allegations of, reliance upon any allegation of, or reference to

any allegation of fraud, scienter, or recklessness with regard to these nonfraud claims.

        184.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 78I of this title.”

        185.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.

        186.    In the exercise of reasonable care, Defendants should have known that by

misrepresenting or failing to disclose the foregoing material facts, the statements contained in the

2018 Proxy Statement were materially false and misleading as those statements pertain to the

Company’s 2018 Stock Incentive Plan. Proposal 4 of the Proxy states:

        PROPOSAL 4

        APPROVAL OF THE 2018 STOCK INCENTIVE PLAN

        We are asking our shareholders to approve our 2018 Stock Incentive Plan (the
        “2018 Plan”) at the Annual Meeting. On March 1, 2018, the Board approved the
        2018 Plan, subject to shareholder approval. If this Proposal 4 is approved and the
        2018 Plan becomes effective, no further grants will be made under the Amended

                                                     63
Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 64 of 66 PageID #: 180




    and Restated 2010 Stock Incentive Plan (the “2010 Plan”) and the 2013 Stock
    Incentive Plan, as amended (the “2013 Plan”), of Private Acer which we assumed
    in the merger on September 19, 2017. All outstanding stock awards granted under
    the 2010 Plan and the 2013 Plan will continue to be subject to the terms and
    conditions as set forth in the agreements evidencing such stock awards and the
    terms of the 2010 Plan or the 2013 Plan, as applicable.

    If our shareholders approve the 2018 Plan, the total number of shares of our
    common stock reserved for issuance under the 2018 Plan will initially consist of (i)
    500,000 shares plus (ii) the number of shares subject to outstanding awards under
    the 2010 Plan and the 2013 Plan that are forfeited or terminate prior to exercise or
    settlement and would otherwise be returned to the share reserve under the 2010
    Plan or the 2013 Plan, as applicable, plus the number of shares subject to vesting
    restrictions under the 2010 Plan or the 2013 Plan that are subsequently forfeited,
    plus any reserved shares not issued or subject to outstanding grants, up to a
    maximum of 635,170 shares. In addition, the number of shares that have been
    authorized for issuance under the 2018 Plan will be automatically increased on the
    first day of each fiscal year beginning on January 1, 2019 and ending on (and
    including) January 1, 2028, in an amount equal to the lesser of (i) 4% of the
    outstanding shares of our common stock on the last day of the immediately
    preceding fiscal year, or (ii) another amount (including zero) determined by our
    Board of Directors (“Board”).

    Why You Should Vote for Approval of our 2018 Stock Incentive Plan

    Equity Awards Are an Important Part of Our Compensation Philosophy

    The 2018 Plan is critical to our ongoing effort to build shareholder value. Equity
    incentive awards are central to our compensation program. Our Compensation
    Committee and Board believe that our ability to grant equity incentives to new and
    existing employees has helped us attract, retain and motivate key talent. For
    example, since the potential value of stock options is realized only if our share price
    increases, this form of compensation provides a strong incentive for employees to
    work to grow the business and build shareholder value, and is most attractive to
    employees who share the entrepreneurial spirit that we believe is key to making our
    company a success.

    The 2018 Plan will also provide us with continued flexibility in designing equity
    incentives in an environment where a number of companies have moved from
    traditional option grants to other stock awards, including restricted stock awards,
    stock appreciation rights, restricted stock unit awards, performance stock awards
    and performance cash awards. Accordingly, the 2018 Plan will allow us to utilize
    a broad array of equity incentives in order to secure and retain the services.

    Our 2010 Plan is Running Low on Shares and our 2013 Plan Share Reserve has
    been Depleted

                                              64
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 65 of 66 PageID #: 181




       Grants of equity awards to our employees, consultants, executive officers and
       directors are currently made only from the 2010 Plan. All available shares under
       the 2013 Plan are currently subject to outstanding awards and no further awards
       may be made thereunder. After carefully forecasting, we anticipate that the 2010
       Plan will not have any remaining shares in its share reserve by the end of the second
       quarter of 2018, and we will not be able to issue equity to our employees,
       consultants, executive officers and directors unless our shareholders approve a new
       stock plan. While we could increase cash compensation if we are unable to grant
       equity incentives, we anticipate that we will have difficulty attracting, retaining,
       and motivating our employees, consultants, executive officers and directors if we
       are unable to make equity grants to them. Stock incentive awards are a more
       effective executive compensation vehicle than cash at a growth-oriented,
       entrepreneurial company because they deliver high potential value with a smaller
       impact on current income and cash flow. Therefore, we are asking our shareholders
       to approve the 2018 Plan

       187.    The misrepresentations and omissions were material to Plaintiffs in voting on the

matter as to whether to approve the Company’s 2018 Stock Incentive Plan set forth for stockholder

determination in the 2018 Proxy Statement, including but not limited to, the election of directors.

       188.    The Company was damaged as a result of Defendants material misrepresentations

and omissions in the 2018 Proxy Statement.

XVIII. REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment as follows:

       A.      Determining that this action is a proper derivative action maintainable under law,

and that demand is excused;

       B.      Awarding, against all Defendants and in favor of the Company, the damages

sustained by the Company as a result of Defendants’ breaches of their fiduciary duties;

       C.      Directing the Company to take all necessary actions to reform and improve its

corporate governance and internal procedures to comply with applicable laws and to protect the

Company and its stockholders from a repeat of the damaging events described herein, including,

but not limited to:

                                                65
 Case 1:19-cv-01505-MN Document 9 Filed 07/22/20 Page 66 of 66 PageID #: 182




               1.       a proposal to strengthen the Company’s internal controls;

               2.       a proposal to strengthen the Company’s communications and disclosures;

               3.       a proposal to strengthen the Company’s oversight of its disclosure

               procedures; and

               4.       a proposal to strengthen the Company’s controls over financial reporting;

       D.      Awarding to Plaintiffs the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

       E.      Granting such other and further relief as the Court deems just and proper.

XIX. JURY DEMAND

       Plaintiffs demand a trial by jury.



 Dated: July 22, 2020                              O’KELLY & ERNST, LLC

                                                   /s/ Ryan M. Ernst
                                                   Ryan M. Ernst, Esq. (No. 4788)
                                                   824 N. Market Street, Suite 1001A
 OF COUNSEL:                                       Wilmington, DE 19801
                                                   Tel.: (302) 778-4000
 GAINEY McKENNA & EGLESTON                         Fax: (302) 295-2873
                                                   Email: rernst@oelegal.com
 Gregory M. Egleston
 Thomas J. McKenna
 Robert J. Schupler
 501 Fifth Avenue, 19th Floor                      Attorneys for Plaintiffs
 New York, NY 10017
 Tel.: (212) 983-1300
 Fax: (212) 983-0383
 Email: gegleston@gme-law.com
 Email: tjmckenna@gme-law.com
 Email: rschupler@gme-law.com




                                                66
